      Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 1 of 19                                                                                                         FILED
                                                                                                                                                                      2019 Jul-29 PM 04:26
                                                                                                                                      F                              U.S. DISTRICT COURT
                                                                                                                                                                         N.D. OF ALABAMA
                                                                                 fc;l
                                                                                 ~

                                                                         LEASE CONTRACT

SUMMARY OF LEASE TERMS:
Date: 03/07 /2017
Name of Apartment Community:~
Name ofTenant: Tristan Stearman («you" or "your'')
Laadlo,d (Owoe,),     1•n111m111 i lllli  ("us", "we", "ou,'' oc "manage;')
landlord's Address: 1100 17th Street Tuscaloosa, AL35401
Leased Premises: AO shared 0 private bedroom ("Bedroom") accommodation in a i bedroom, l bathroom apartmf'nt ,: · Apartment"), within an
                   apartment building ("Building") within the Apartment Community, as more specifically described in Set t,on l(a) below
Lease Term: Start Date of Lease Term: 08/19/2017 End Date of Lease Term: 08/04/2018
Base Rent, Deposits and Fees: You agree to pay us the following base rent, deposits and fees·

NOTE· See Section 12 below for instructions on the Security Deposit. The Application and Admin Fees are nonrefundable and shall not be re!c•rnpc' for any re::ison

     RECURRING CHARGES:                       AMOUNT:
     Rent                                     $674.00
     Optional Resident Parking                $15.00

     UPFRONT CHARGES:                         AMOUNT:
     Application Fee                          $50.00
     Waived Application Fees                  $-50.00

     MOVE-IN CHARGES:                         AMOUNT:




The Base Rent and any additional recurring fees or charges payable by you under this Lease are together referred to as "'Rrnt". Base Rent and the
additional fees or charges payable in installments for the Lease Term is $8,268.00, payable on the first of each rr,onth 1n installments, without
offset or deduction, and you agree to pay such installments as follows:

     INSTALLMENT AMOUNT:                      DUE DATE:
     $689                                     August 2017
     $689                                     September 2017
     $689                                     October 2017
     $689                                     November 2017
     $689                                     December 2017
     $689                                     January 2018
     $689                                     February 2018
     $689                                     March 2018
     $689                                     April 2018
     $689                                     May 2018
     $689                                     June 2018
     $689                                     July 2018

Additional Terms and Provisions: Additional Terms and Provisions, as well as the Exhibits, are attached as subsequent pagP·, :o this Lease. This Lease
consists of this page, and the Additional Terms and Provisions and the Exhibits.

Exhibits attached to this Lease:
Exhibit A: State Specific Addendum To Lease
Exhibit B: Apartment Community Rules and Regulations
Exhibit C: Safety Guidelines
Exhibit D: Rental Qualification Criteria
Exhibit E: Mold Addendum
Exhibit F: Parking Agreement (if applicable)
Exhibit G: Pet Agreement (if applicable)


AGREEMENT:
TENANT ACKNOWLEDGES AND AGREES THAT TENANT HAS CAREFULLY READ AND UNDERSTANDS THIS LEASE AND THAT THIS LEASE
CONSTITUTES A BINDING AND ENFORCEABLE CONTRACT BETWEEN LANDLORD AND TENANT. LANDLORD AGREES TO LEASE TO TENANT, ANO
TENANT AGREES TD LEASE FROM LANDLORD, THE LEASED PREMISES, SUBJECT TO THE TERMS AND PROVISIONS OF THIS LEASE.


TENANT:                                                                                     LANDLORD:
Tristan Stearman                                                                            iii~-~!!!:
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 2 of 19

                                                  ADDITIONAL TERMS AND PROVISIONS

1.   LEASED PREMISES: THE "LEASED PREMISES" IS DEFINED AS INCLUDING EACH OF THE FOLLOWING:
               Your sole (if Bedroom is private) or shared (if Bedroom is shared) use of a Bedroom in an Apartment within the Apartment
               Community. Your specific Building, Apartment and Bedroom shall be assigned to you by the Manager fJrlOr to the beginning of
               the Lease Term;

          b.   Together with the other residents of the Apartment (your "Roommates"), your shared use of ti»! Common Areas in the
               Apartment, the Building, and the Apartment Community (for purposes of this Lease, "Common Arl'rl~ .,re the areas within the
               Apartment to which you have access without going into another Bedroom and, within the Building and Apartment Community,
               those areas to which all residents have general access);

          c.   Your sole (if Bedroom is private) or shared (if Bedroom is shared) use of the furniture within your Bt>droom, and your shared
               use of all appliances and furniture within the Common Areas of the Apartment; and

          d.   Your shared use of the mailbox assigned to you by the Manager.

     Within one (1) day after we provide written notice to you, we shall have the right to relocate you either (i) from one Bedroom to another
     Bedroom in the Apartment; or (ii} to another Apartment in another Building within the Apartment Community

     In the event we approve your request to relocate to another Apartment within the Apartment Community dur ,rig or at the end of your
     Lease Term, you agree to pay a$~~ non-refundable "Transfer Fee" to the Manager.

     OCCUPANTS: Only you can occupy your Bedroom. You may not permit another person to occupy the Bedroom or the Apartment The
     Apartment shall be used only as a private residence and for no other purpose. You shall not sublease your '1ghts under this Lease to
     another person without our advance written consent, which consent shall be given at our sole discretion, and you will still be liable for all
     of the Rent and other obligations pursuant to this Lease unless we specifically agree in writing to release you Our consent to one or more
     subleases under this Lease will not be a waiver of our rights of consent to any future sublease

3.   OTHER BEDROOMS: If the Apartment consists of more than one Bedroom, we shall have the right, when any Bedroom within the
     Apartment is unoccupied, to place a new Tenant in the unoccupied Bedroom without further notice to you unless you and all other
     Tenants in the Apartment agree to pay us, as part of your respective Rent, the rent, fee and charges due for such unoccupied Bedroom.
     You are not allowed to use any vacant Bedroom in your Apartment for any purpose what5oever unless you dre paying rent for the
     additional Bedroom. If we discover that you are using a Bedroom in your Apartment that should be vacant, we ha·,e the right to charge a
     fee in the amount equal to one monthly installment of Base Rent for use of that Bedroom plus the cost of refurb,,hment. If this situation
     is discovered and neither you nor your Roommates claim responsibility for the use of the vacant Bedroom, thP tee will be divided evenly
     among you and your Roommates. Multiple violations will result in multiple fees both for unauthorized u ,,_. of the room and for
     refurbishment of the room.

4.   ROOMMATES: You agree to share all Common Areas with your Roommates and to keep all Common Areas neat and clean All personal
     belongings are to be kept in your Bedroom. You further agree that if any conflicts arise with your RoommatP>, you and your Roommates
     will make a reasonable effort to resolve the conflict and treat all Roommates in a respectful manager. Each Tenant will be solely
     responsible for any damages or other charges in their own Bedroom. Any Common Area cleaning, damage, ur other charges will be
     divided equally amongst all you and your Roommates. Conflict between you and your Roommates shall not be a reason to terminate this
     Lease

     CONDITION ON STARTING DATE: An "Inventory and Condition Form" will be provided to you at the time that YUL' move in to the Leased
     Premises. You must complete the Inventory and Condition Form, noting any defects or damages m your B(cdroom and Apartment, and
     return it to the Manager within twenty-four (24) hours of the Start Date If the Inventory and Condition Forrn is not completed m
     accordance with this Section, the fixtures, appliances, and furniture in the Apartment shall be deemed to lie 111 a clean, safe and good
     working condition, and you will be responsible for defects or damages that may have occurred to such fixtures, ~ppliances, and furniture
     before you moved in. Except for what you note in writing on the Inventory and Condition Form, you accept the Leased Premises and the
     fixtures, appliances, and furniture in the Apartment in their "AS-JS" condition, with all faults. We make no exp1ess warranties and disclaim
     any and all implied warranties with regard to the Leased Premises and/or the fixtures. appliances, and furmtu, e in the Apartment. The
     Inventory and Condition Form is not a request for repairs or maintenance. You should direct all request for re-pairs or maintenance in
     accordance with Sections f;, 7 and/or 8

6    MAINTENANCE ALTERATIONS, AND REPAIRS You are responsible for and will take good care of the Leased hemises and the fixtures,
     appliances, and furniture in the Leased Premises. You shall not remove any of our property or perform any repairs, painting, wall
     papering, electrical changes or other alterations (other than small nail hole5 m sheet rock in your Bedroom for h,1ng1ng pictures) on any
     part of the leased Premises without our prior written consent. In the event of the negligent or careless use of or damage to the leased
     Premises by you or your guest, including but not l1m1ted to damages from waste water stoppages caused by forf'.gn or improper objects
     in lines serving your bathroom; damage to furniture, appliances, doors, windows or screen5; damage from windows or doors left open;
     and repairs or replacements to security devices necessitated by misuse or damage by you or your guests, exrept to the extent caused by
     the negligence of landlord, we shall require you to pay for all costs of repairs or maintenance necessary w1th1n ten (10) days of receiving
     notice of such charges. Such charges may include costs to repair damage that may have been caused to the Apartment by your
     Roommates if we cannot determine who is responsible for the damage. The Manager is not required to provide 11,voices for such repairs.
     Any overpayment of charges will be applied against any Rent due. Late fees, as described in Section 11 of u,e Lease. will apply to
     damages and other charges. You agree to leave the Leased Premises m good condition at the end of the Lr,1,c- rerm, reasonable wear
     excepted. "Reasonable wear" means wear occurring without violation of this Lease, negligence, carelessness. dCcident or abuse Your
     obligation to pay the charges for repair and maintenance described in this Section shall survive the terminat1011 of thts Lease. Ill

     You must not disconnect or intentionally damage a smoke detector or remove the battery without imrned,c11ely replacing it with a
     working battery. If you do so, you may be subJect to damages, civil penalties and attorney's fees under appl1c;,ble law. In the event you
     believe that your smoke detector is malfunctioning or needs to be inspected or repaired, you must give us written notice thereof. You are
     responsible for working batteries in your smoke detector and other safety equipment at all times, as well as work111g light bulbs. Manager
     has the right to enter into the Apartment to replace batteries or light bulbs in the ca5e that they are not ma1nta1ned by you, and you will
     be charged for the cost of replacement
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 3 of 19

7.   EMERGENCY REPAIR NOTIFICATION: Call 911 in the event of any fire or life-threatening emergency. If repc11r ,,nd/or maintenance are
     needed to protect life or property, you are required to notify us immediately at the emergency notification number provided to you. You
     must notify us immediately in the case of malfunctioning utilities, fire, water overflow/intrusion/leakagP, standing water, excessive
     moisture, electric sparks/shorts, or any condition that you reasonably believe poses a hazard to the health or >c<foty of you or others. You
     agree to complete a written notification within a reasonable time after the immediate emergency notificat1or1 Once we receive notice,
     we shall make a diligent effort to complete necessary repairs, and during such time you shall not stop payml'nt of or reduce the Rent
     unless otherwise allowed by law. Once you are aware of a dangerous s1tuat1on, you must take reasonable step'; to avoid injury and warn
     others. If there are additional damages caused by a deficiency which you did not report to Manager, you shall be esponsible for the costs
     of repair for such damages


8.   NON-EMERGENCY REPAIR NOTIFICATION· You must notify us promptly in writing via email or the resident portdl of any non-emergency
     repair or maintenance service needed. Additionally, you must notify us in writing promptly in the case of Ple~trical problems, carpet
     holes, broken glass, broken locks or latches, broken furnishings or fixtures (if provided by us), and any repair or ,;ervice required to keep
     the premises in good working order or to prevent damage. Once we receive the written notice requesting repa1' or maintenance, we will
     act with reasonable diligence to make necessary repairs and reconnections, but during that time you shall nut ~lop payment of or reduce
     the Rent unless otherwise allowed by law. If you are delinquent in payment or Rent at the time a notice ol r Pp.,1r 1s delivered to us, we
     shall not be obligated to complete the repair.

     We may temporarily turn off equipment and/or interrupt utilities to your Apartment, your Building and/or the Al-lartment Community to
     avoid property damage or to perform work requiring such interruption, as determined m our sole judgment Ne,ther the Landlord nor the
     Manager will be l!able for any inconvenience, discomfort, disruptions or interference with your use of the Premises because we are
     making repairs, alterations or improvements to the Premises, or the Apartment Community. If you request dny I epairs, and we approve
     such request, the repairs will be done during our usual working hours unless you request in writing that such r epa, rs be done during other
     hours. If we approve such request, at our sole discretion, you will have to pay in advance any additional ch,,rges resulting from such
     request.

     Neither the Landlord nor the Manager shall be liable to you or your guests for personal mJury or damage to or loss of personal property,
     including any vehicle you own, use or 1s in your care, custody or control, from fire, smoke, rain, flood, water overflow/intrusion/leakage,
     standing water, storm, hail, ice, snow, lightning, wind, explosion, or surges or interruption of utilities, e~ct'pt to the e~tent that such
     injury, damage or loss is caused by our gross negligence or willful misconduct or the gross negligence or willful misconduct of the
     Manager. You are required to maintain your own insurance for such losses

9.   MOVE-OUT CONDITION/ABANDONED PROPERTY:

                         When you move out of the Leased Premises, whether at or prior to the End Date, the Lea~ed Premises, including the
                         windows, bathrooms, patios, balconies, kitchen appliances and furniture m the Common t\rea'.-. must be clean and in
                         good repair and condition. If you fail to clean the Leased Premises, or if any furniture or appl•ances have been
                         damaged, you shall be liable for reasonable charges to complete such cleaning, repair or repl;icement. We
                         recommend that you schedule a walk-through with Manager or a member of Manager's staff If you do not complete
                         a walk-through, you agree to accept our assessment of damages and charges when we m~pPrt the Leased Premises
                         Manager may, but is not required to, provide proof of damages, such as pictures or work order copies, at the time the
                         damages are assessed to you. We are not required to provide invoices for work performed by vendors

               b.        If you leave any personal property in or on the Leased Premises after surrendering or abanrJomng the Leased
                         Premises, we may dispose of such personal property, donate the personal property to a (hant~ble organization, or
                         sell or store such personal property. For purposes of this Lease, "surrender" occurs when, 1n our reasonable
                         judgment, you have vacated the Leased Premises and either the date spec1f1ed by you in a written termination or
                         move-out notice to us has passed or you have returned your keys and access devices prov,deJ under this Lease.
                         "Abandonment" occurs when you have vacated the Leased Premises (in our reasonable Judgrncnt). Rent is due and
                         unpaid, and your personal property has been substantially removed from the Leased Prerrnscs



10. LEASE TERM: This Lease starts at 2:00 p.m. on the Start Date, and ends at 12:00 p.m. on the End Date, but you may not occupy the
    Leased Premises until this Lease and other required documents have been fully signed by all parties. Your status or enrollment as a
    student does not shorten the Lease Term or reduce or limit your liability

     lf you intend to terminate this Lease prior to the End Date. you must provide the Manager with thirty (30) days' advanced written notice
     of the specific date you wiU be leaving, ~d you must pay all l\ent through the End Oate by the time that you move out. Verbal
     notification of your Intent to terminate this Lease early without delivering to us written notice is not sufficient. If terminating this Lease
     early, you shall not be released from liability under this Lease, and we can withhold your Security Deposit unless all Rent through the End
     Date has been paid.

     If you fail to vacate the Leased Premises after the Ending Date or the termination of this Lease, you will pdy u, Rent for the holdover
     period and indemnify us and prospective tenants for damages, including but not limited to lost rent, lodg,n~ e>:penses for prospective
     tenants unable to move in due to your holdover, costs of eviction, and attorneys' fees. Rent for any holdover p~·r,od shall be $250.00 per
     day (defined as any portion of a 24-hour period), and shall be immediately due and payable without notice or dernand

11. RENT AND ADDITIONAL CHARGES: You will pay us the Rent (Base Rent, and any other fees or charges which dr<' payable by you at the
    same time Base Rent installments are due) on or before the due date without any demand for payment All checks should be made
    payable to Landlord. The Rent is payable at the Manager's office (or at such other place as we may notify you uf 1,1 writing). We have the
    right to require payments, or certain types of payments, to be made online via our payment portal, and to char1;e a nominal processing
    fee in accordance with company policy. If you pay with a bank account that account must allow electronic prncessing. If, at our sole
    discretion, a check, money order, cashier's check, or credit card is accepted at the office as payment, we rcse've the right to charge a
    nominal processing fee in accordance with company policy. We agree to accept at least one payment type without a processing fee, so
    you will have an option to make payments without incurring a processing fee. Except as provided by law, you have no right to withhold or
    offset any part of your Rent for any purpose, including an act of God, or to reduce any Rent payable to us. At our option, we may require
    that Rent, fees, or charges be paid in either certified or cashier's check, money order or personal check. If two (J I payments for Rent are



     ,,,,-&,,,.
      .· ~ ..
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 4 of 19

     returned to us or declined due to insufficient funds, we will require that all money payable to us be paid 111 e,ther certified or cashier's
     check or money order. Cash will not be accepted

               Regardless of whether 1t is a holiday or weekend, Rent 1s due on the first (1st) day of each month, ;ind rent is late if not paid in
               full by the 1st of the month. If Rent is received by Manager on or after 12:00 p.m. on the fourth (4th) day of the month, the
               Manager will charge you, and you agree to pay, an initial late charge of $35.00. In addition, 1f Rent rer!lains unpaid after 12:00
               p.m. on the fifth (5th) day of the month, Manager will charge you, and you agree to pay, an additional late charge of $10.00 per
               day for each additional day that Rent remains unpaid, not to exceed $200.00. If you mail or deliver a Rent payment outside of
               business hours, you acknowledge that it will not be processed until the business day following receipt, .-md you may incur a late
               fee. Online payments can take up to forty-eight (48) hours to process, and it is your sole responsibility to initiate payment early
               enough to ensure it can be processed, or a late fee may be assessed. You agree to pay a fee of $50 00 for each returned check
               (plus any fees charged to us by a bank), plus the above late fees, until we receive acceptable payment The same late fees shall
               apply regardless of whether the payment is not approved because you provided incorrect account 1nL-irmation, your spending
               limit does not allow for the transaction, or you experience other issues with your account.

          b.   At our option and without notice to you, any payment that we receive may be applied first to your nbl,gations other than Rent
               and then to Rent {with any past due Rent being paid first), regardless of whether or not you h,1vr ,nade notations on your
               method of payment, and regardless of when or how the obligation became due

          c.   We may accept partial payment of Rent, but we do not waive our rights to collect and enforce the payment of the remainder of
               such Rent. The Manager's acceptance of a partial Rent payment does not imply that the Manage,· accepts your account as
               current. In the event that your Rent is not paid in full, the Manager will charge you, and you a15reP to pay, late fees on any
               outstanding balance. In addition, Landlord's acceptance of any check marked "final payment" or ··pa1J ,n full" does not absolve
               you of any outstanding balance.

          d.   You are liable for all costs or charges associated with the provision of special services to you or at your request, and for all fees
               or fines as described in the Apartment Community rules and regulations (the "Rules and Regulat1uno' I, which are attached to
               this lease as Exhibit A. You may prepay for future installment payments. If you overpay we are not responsible to refund such
               overpayment. If we agree to refund such overpayment at your request, a fee may be charged. You agree to receive electronic
               mail reminders, alerts and offers at e-mail addresses provided and waive the right to hold us liable for spam as defined in the
               CAN-SPAM Act.

12. SECURITY DEPOSIT: On or before the execution of this Lease, you must deposit with the Manager the Secur,t·1 Deposit (this may have
    been paid at the time you completed your application for this lease) as partial security for your obligations under this Lease. Landlord
    shall not be required to pay any interest to you for the Security Deposit. If you fail to pay any part of the Securi:y Deposit m accordance
    with this Section, we, at our sole discretion, may view this as a default of this Lease and may opt to terminate the Lease. If we choose to
    do so we will notify you via email to the email address provided on your rental application. The Security Depo,1t will not be our limit of
    damages if you violate this lease, and you may be liable for damages in excess of the Security Deposit

     landlord may deduct reasonable charges from your Security Deposit for the following: (i) the cost of labor anrl n,aterials for cleaning and
     repairs, in excess of "normal wear"; (ii) any unpaid balance including Rent, other charges, and late charges: (,1,) a·iy costs of re-letting the
     leased Premises after a breach of this Lease, including the reasonable cost incurred by the Landlord to rekey a Security Device; (iv) any
     court costs incurred by Landlord in connection with terminating the tenancy; (v) a $100 per bedroom and carp Pt cleaning fee (this can be
     increased by $50 per bedroom if cleaning IS excessive); (vi) any costs for removal of garbage, debris, or abandoried personal belongings or
     furniture left in the Apartment (this 1s not included m the cleaning fee); and {vii) any other costs to return the Apartment to its original
     condition less normal wear and tear. If deductions exceed the Security Deposit, you agree to pay the excess 111 funds deposited with the
     Manager, within three (3) days after written demand by Manager. If you have not paid the excess charges thirty 130) days after the Lease
     End Date, we have the right to submit your account to a third-party collections agency who will take neceos.iry action to collect the
     balance, including but not limited to impacting your credit score and report

     You cannot use the Security OepoSit to off$el: or pay In advance any Rent or i)fly other charges under this Leas"' but we can use, if wa opt
     to, all or any part of the Security Deposit for any of your unpaid obligations. you agree that we have thirty (30) days after the later of (i)
     expiration or termination of this Lease, {ii) surrender and a«:eptance of the Leased Premises and {iii) our receipt of written notlte from
     you of your surrender of the Premises, to return any unused portion of the Security Deposit to you. Along with the returned pdrtion of
     th-e Security Deposit,. we wiU provide to you a description and itemiied llstinJ of deductions that we have made from the Security
     Deposit, which we may provide via emaiL Notwithstanding the foregoing, we are not obligated to return your Security Deposit or give you
     a written description of damages and charges until you give us a written statement of your forwarding address for the purpose of
     refunding the Security Deposit.

13   UTILITIES: Please see the State-Specific Addendum to Lease Contract attached hereto as E)rhlbit A

14. NETWORK ACCESS: Internet access may be provided to the Apartment Community by a company selectlc'd by f,1anager 1n its discretion
    (the "Provider"), and such Provider may charge a fee for such service and, from time to time, supply content. software or information
    service to the Apartment Community through Provider's integrated communications and/or internet access system {"System"). At our
    discretion and from time to time, we may change the Provider and/or make changes to the System

     You are responsible for avoiding harmful activities such as hacking, the distribution of internet viruses, worms, Trojan horses, or other
     destructive activities. The aforementioned activities may result in serious civil and criminal liability under fedeccii and state law. We will
     not, as on ordinary practice, monitor the communications of users of the System to ensure that user1 comply with this policy or
     applicable law. We may monitor the System electronically to determine that the System is operating sat1sfactor11y

     We do not assume responsibility for the security of communications transmitted over the System. You ackrwwledge that the network
     provided through the System is a shared network. This means each user, including you, has certain respons1hil1t1h to ensure performance
     of the network overall and their own security. To ensure adequate network fac1l1ties for all users of the System, tou will not: (i) attempt
     to degrade the performance of the System or use the System in any way that precludes or significantly hamper, the ability of others to
     use the System; or (ii) engage in any activity that requires or utilizes large portions of bandwidth allocated to th, System, or would cause
     less than generally acceptable usage speeds for others. The Manager may limit your bandwidth utilization from time to time, if we, in our
   Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 5 of 19

        sole discretion, determine your utilization is excessive. Because the System is shared by many other user,.        wf'   recommend your use of
        "Personal Firewall Software".

        Use of the System is at your sole risk, and we shall not be liable in connection with the usage of the System by y,)U or any third party. We
        do not warrant that the System will provide uninterrupted service free of errors. The performance of the )yc;tcm will vary from time to
        time based on network usage and other factors, and no minimum transmission of speed is guaranteed at ~ny tune. We will not be liable
        for any interruption, surge, or failure of the System or for any damage directly or indirectly caused by such inter, uption, surge or failure.

        Should you desire to use alternative internet or on-line services, you may do so at your expense

    15. LIABILITY/INDEMNITY: Neither Landlord nor Manager, nor our respective employees, agents and affiliates. will :Je liable to you or any of
        your guests for inJury, damage, or loss to person or property caused by, arising from, or associated with the u,minal conduct of you or
        other persons, including without limitation theft, burglary, assault, vandalism, or other crimes, or your p~r,onal conflict with your
        Roommates. We have no duty to remove ice, sleet or snow, but we may do so in whole or in part, with or w1!'1uut notice to you. Except
        for Landlord's liability arising under applicable law, you, for yourself and for your guests, release us and the Manager, and our
        respective successors and assigns and our and their respective employees, officers, directors and affiliates (collectively, the "Released
        Parties~) from any and all claims and/or damages (i) for loss or theft of your or your guest's personal property and/or an owned or
        operated vehicle, and/or (ii) which may arise out of any accidents or injuries to you, members of your family or your guests, in or
        about the Leased Premises, the Apartment, the Building or the Apartment Community, even if such claim or damage was caused in
        whole or in part by the negligence of the Released Parties. You assume for yourself and all members of your family and your guests,
        any and all risks in connection with use of the Apartment, the Building, the Common Areas, the Apartment Community or the
        Apartment Community's recreational facilities or other amenities, it being understood that all such facilities and amenities are
        gratuitously supplied for your use, and at the user's sole risk. You hereby indemnify Landlord and Manager and each of the Released
        Parties from and against any and all claims, liabilities, actions, costs and damages which the Released Parties may suffer or incur as a
        result of your negligence, willful misconduct and/or violation of this Lease. If you file suit against us anrJ a Judgment is found in our
        favor, you will pay all legal fees we incur in defense of the suit. You also waive your right to a jury trial

    16. DEFAULT AND REMEDIES: You are in default if:

                  You fail to pay Rent or any other amount owed under this Lease as and when required by this Lease;

             b.   You or your guest(s) violates this Lease, the Rules and Regulations or other Exhibit to this Lease, or any fire, health or criminal
                  laws, regulations, and codes, regardless of whether arrest or conviction occurs;

             c.   Any of the utilities which are the responsibility you or your Roommates are not paid on a timely basic; or are disconnected or
                  shut-off;

             d.   You fail to move into the Leased Premises after completion of all required documentation;

                  You abandon the Leased Premises;

             f.   You or your Guarantor (as defined in Section 32) have made any false statement or misrepresentatinr· of information supplied
                  to us, or it is discovered that this Lease document was tampered with or modified in any way w1thuut C·Jnsent of Landlord;

             g.   You or your guest is arrested for a felony offense involving actual or potential physical harm to ,, person, or a felony or
                  misdemeanor offense involving possession, manufacture or delivery of a controlled or hazardous ,ubstance, or illegal drug
                  paraphernalia as defined by applicable law;

             h.   Any illegal drugs or illegal drug paraphernalia are found in the Leased Premises (whether or not we can establish possession);

                  You fail to maintain renter's insurance as required by Section 28;

                  You create a nuisance or disturbance within the Apartment or the Apartment Community; or

             k.   You fail to pay any fine within ten ( 10) days after it is levied in accordance with this Lease or the Rules and Regulations.

        If you are in default, we can, without demand or notice (other than as provided in this Section or as otherwise required by applicable
        law), in addition to other remedies allowed and to the extent permitted by applicable law, do any or all of th,-, f,-,llowing:
             a. Collect any fine imposed by the Rules and Regulations;

             b    Bring a legal action against you to collect past due Rent and any other damages we have incurred herc1,1se of your default;

             c.   Terminate your right to occupy the Leased Premises, without terminating this Lease or your mom·t~r) ubligations, by giving you
                  at least one day written notice to vacate

             d    Collect any lost Rent, the cost of re-letting the Leased Premises (including but not limited to leas1n~ fee,, advertising fees, utility
                  charges, and other fees necessary to re-let the Leased Premises), costs to repair the Leased Premise, h•'yond ordinary wear and
                  tear, all costs associated with your eviction (including but not limited to attorneys' fees, court costs, costs of service, witness
                  fees and prejudgment interest), all costs associated with collection of amounts due under this Le;i,;p i,ncluding but not limited
                  to collection fees, late charges, and returned check charges, and any other recovery to which LandlnrrJ 1s entitled by law; and

             e.   Report all violations to credit reporting agencies

        The exercise of any remedy by us shall not be deemed to exclude or waive our right to exercise any other right or remedy against you
        After we give you notice to vacate the Leased Premises, or if we file an eviction suit, even if we accept Rem or other sums due, such
        acceptance does not waive or diminish our continuing rights of eviction or any other contractual or statuto:y ri 1:ht unless we specifically
        agree to 1t in writrng.




  p:g
h@ttttff;
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 6 of 19
      In the event we bring an action against you because of your violation of this Lease, we can recover all co.,b or fees involved, including
      reasonable attorneys' fees, as part of any judgment. If you make payment in full when such an action has bee11 initiated we may, at our
      sole discretion, opt to cease the action, and you will be responsible for all attorneys' fees incurred up to that time

17    LANDLORD'S RIGHT TO ENTER: Before accessing your Bedroom or Apartment, we will attempt to first rnritJct you, but we and the
      Manager, and our respective agents, employees, repairers, services and representatives, may enter the Le,ised Premises at reasonable
      times without notice if you or your Roommates have placed a work order or for inspection, maintenance, houoe"eeping, leasing, property
      management, to show the Apartment to prospective tenants, for any other purpose reasonably connected with Landlord's interest in the
      Premises. Additionally, we and the Manager, and our respective agents, employees, repairers, services and rep, esentatives may, without
      first attempting to contact you and without notice, enter the Leased Premises at reasonable times to make ern"rgency repairs, survey or
      review the Apartment's condition and take photographs to document the condition, leave written notices, or seiie nonexempt personal
      property if you are in default of this Lease. Entry may be gained by use of a pass key or other means, 1ncluding disarming any intrusion
      alarm, if applicable, or by breaking a window or other means if locks have been changed in violation of this Ledse, and you will be liable
      for any damage caused thereby.

18    FIRE OR OTHER CASUALTY: If, in our judgment, the Leased Premises, the Building, or the Apartment Commumtv 1s materially damaged by
      fire or other casualty, we may terminate this lease within a reasonable time after such determination by g1v1ng vou written notice of such
      termination. If we terminate the Lease, and you, a member of your family, your guest or your invitee did not cause the loss, we will
      refund prorated, prepaid Rent and the Security Deposit, less lawful deductions If we determine that material damage has not been
      caused to the Leased Premises, the Building or the Apartment Community, or, if we have elected not to terrrnnate this Lease, we will,
      within a reasonable time, rebuild the damaged improvements. During such reconstruction we may provide temporary housing within the
      Apartment Community or within a reasonable distance of the Leased Premises, and you will have no right to w,thhold or offset any part
      of your Rent. During such reconstruction, if we do not provide temporary housing, we will make a reasonalJle reduction of Rent for the
      unusable portion of the Leased Premises unless you, a member of your family, your guest or your inv1tPr> caused the fire or other
      casualty. We have the right to transfer you to another Apartment at our sole d1scret1on.

19. RULES ANO REGULATIONS: You and your guests must comply with all written rules and regulations which we adopt for the Apartment
    Community, including without l1mitat1on the Rules and Regulations These Rules and Regulations are cons1de, t'd to be a part of this Lease
    and we can revise, change, amend, expand or discontinue the Rules and Regulations at any time at our sol<' d1·,cr etion by posting a notice
    for thirty (30) days in the Common Areas or by written notice to you

20    SUBORDINATION: The lien of any lender(s) of loans secured by the Apartment Community will be supermr to your rights as a tenant
      under this Lease. Therefore, if a lender becomes the owner of the Apartment Community, such lender may te1 m1nate this Lease or it may
      elect to continue this Lease. Your rights under this Lease are therefore subject to the rights of the lemler{s:1 of loans secured by the
      Apartment Community

21    SALE OF APARTMENT COMMUNITY: Any sale of the Apartment Community shall not affect this Lease or an\' of your obligations, but
      upon such sale we will be released from all of our obligations under this Lease and the new owner of the Apartment Community will be
      responsible for the performance of the duties of Landlord which arise from and after the date of such sale. In the event of any such sale,
      you acknowledge and agree that we will transfer to the new owner of the Apartment Community a copy of This Lease and all personal,
      financial, and other information concerning you, your guests, Guarantor{s), or any other ind1v1duals that has be~n obtained or generated
      in connection with this Lease

22    TENANT INFORMATION: If you or the Guarantor has supplied information to us by means of a rental appl1r~t1cin or similar instrument,
      you represent that all such information is true and correct and was given by you and the Guarantor voluntanlv and knowingly. If someone
      requests information on you or your rental history for law enforcement, governmental or business purposes, ·,ve can provide it.

23.   LIABILITY OF TENANTS: Each you and your Roommates are jointly and severally liable for all Lease obligation, rf'lating to Common Areas
      in the Apartment; however, only you are liable for the Lease obligations relating to your Bedroom and the pdyment of your Rent and
      other payments under this Lease. You are not liable for any of your Roommates' obligations as to their bedroorns or their rent payable to
      us. Your Bedroom has been assigned to you by the Landlord If you fail to move into your assigned Bedruum, or elect to switch rooms
      with a Roommate, you are still responsible for the Bedroom to which you were assigned. We will not rearrange bedroom assignments.
      Any damages to your assigned Bedroom are entirely your responsibility. You are responsible for any damap,t>h1olations caused by your
      guests. Any damage to the Common Areas of the Apartment will be divided evenly and billed to you and your Roommates

24. LIABILITY OF LANDLORD: Except as provided by statute, if we violate this Lease, you must provide us written nutice of the nature of our
    violation and allow us thirty {30) days to cure it before bringing any action against us for such violation

25. SAFETY: WE AND/OR MANAGER DO NOT GUARANTEE YOUR SAFETY OR SECURITY. YOU MUST EXERCISE DUE CARE FOR YOUR SAFETY
    ANO SECURITY AND THE SAFETY AND SECURITY OF OTHERS. PLEASE READ THE SAFETY GUIDELINES ATIACHED TO THIS LEASE. None of our
    safety measures are an express or implied warranty of security or a guarantee against inJury, loss, crime, or :A a reduced risk of crime
    You acknowledge that we are not liable to you or your guests for in Jury to persons or damage or loss to property caused by other parties,
    including criminal conduct of other persons. The Texas Property Code requires the Leased Premises to be equipped with certain types of
    locks and "Security Devices", which shall have the meaning ascribed to such term in Section 92.151 of the l exa, Property Code. Landlord
    has rekeyed the Security Devices since the last occupant vacated the Leased Premises or will do so w1th1r1 ,even (7) days of when you
    move in. Other than the required Security Devices, we are not obligated to furnish security measures of an\' de~cnption or form including
    personnel, lighting, alarms, gates, fences, or notices of criminal activity or suspicious events. You acknowledgr that we can discontinue
    any of such items provided at any time without notice. You acknowledge that the premises are not a security building and that you do not
    hold us to a higher degree of care. YOU ARE RESPONSIBLE FOR YOUR OWN SAFETY AND SECURITY You are required to comply with the
    Safety Guidelines as set forth in Exhibit B

26. RELET OR SUBLEASE: You may not assign this Lease or sublease the Leased Premises without our written CO'l'>Pnt Upon signing this lease
    you are legally obligated to all terms and conditions within. School enrollment changes or other change in c1'cumstances do not release
    you from the financial responsibility of this lease. In order to be released from the financial respons,bil1t,es and other obligations
    pursuant to this Lease, you may re-let your Bedroom to another qualified individual, pending satisfaction of th·l Rental Qualifications, as
    set forth in Section 32, and our approval, which is at our sole discretion. If the new applicant is of a different gender than the others in
    the Apartment, all Roommates and their respective Guarantors must approve the coed living arrangement 1n writing
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 7 of 19

      To sublease or re-let the Leased Premises, you must:
               Notify us in writing that you intend to re-let the Leased Premises and pay the associated fee, as set tnrth in Section 27;

           b.   Find a qualified replacement tenant (a "New Tenant") to take over the remaining term and payments 11f this Lease;

           c.   Upon finding a New Tenant, notify Landlord in writing of his or her full name and intent; and

           d.   Coordinate with the New Tenant and Landlord to facilitate the submittal of the New Tenant's rental application, and other
                documents needed to meet our requirements.

      Upon application approval, New Tenant must sign a lease agreement containing the exact same terms ot th,s I ease (concessions will be
      forfeited) and make all required payments of fees and deposits. Unless expressly stated otherwise 111 dn assignment or sublease
      agreement, you will not be released from your obligations under this Lease. An assignment or sublease of thi., ~ease without our written
      consent shall be voidable by Landlord. Upon New Tenant's execution of the suble<1se agreement, <1nd ~h..r New Ten<1nt has p<1id all
      monies due <1nd physically t<1kes possession of the Bedroom, you will be notified in writing of your official rL•leas,_· from this Lease.

27. RE-LET or SUBLEASE FEE: You are required to pay a $250.00 fee to sublease or re-let your Bedroom. Thi> d1,irge will serve to partially
    defray our costs in making the Leased Premises available for re-letting and for re-letting the Premises. This charge is not a cancellation
    fee, buy-out fee or a limitation of damages collectable by us. Application fees and administration fees are 11or1-refundable and cannot be
    prorated or refunded, regardless of timing. The New Tenant will be responsible for application fees, adm1rnst1ation fees, and any other
    fees that apply to applicants. You shall be responsible for all costs related to cleaning and repairs, as well as r"nt for any days between
    the termination of your lease, and the start date of the new lease.

28. TENANT'S INSURANCE: You agree to maintain, at your sole expense, a standard tenant or renter's insurJnu, policy, or its equivalent,
    issued by a licensed insurance company of your selection, for the entire term of this Lease. You understanrl t h.1t the insurance coverage
    purchased by Landlord is not intended to protect you against any loss or damage, including but not limited to burglary, vandalism, fire,
    smoke or flood. Landlord is not responsible for loss or damage resulting from you or your Roommates' neglig,~r·,ce. Additionally, Landlord
    is not responsible for any damage to the property caused by you and/or all associated guests inclurl1ng but not limited to your
    Roommates, family members or guests, whether caused willfully, accidentally or through negligence. You hereby acknowledge that you
    have been advised that Landlord is not responsible for damages to your personal property.

      Failure to comply with this requirement 1s considered default. You must provide proof of such insurance to I dndlord prior to the Start
      Date, and will you not be given possession to the Leased Premises until this requirement has been met. The 111,urance policy must meet
      the following minimum requirements:

      a.   Coverage of at least $50,000 in personal liability (bodily injury and property damage) for each occurrenrr·

      b.   Leased Premises must be listed as the location of the tenant insured;

           Landlord must be listed as an additional insured; and

      d    Coverage of all furniture, telev1sion(s) and other items leased or provided by Landlord c1gainst theft or damage

29    GENERAL: With regard to all provisions of this Lease, time is of the essence (this means that timing is very 1mpurtant in the performance
      of all matters under this lease, and all deadlines will be strictly enforced). Your execution of this Lease cunfwns that no oral promises,
      representations or agreements have been made by us or any of our representatives. This Lease is the entirr· agreement between the
      parties. We make no representations or warranties that all residents of the Apartment Community will be students. Our representatives
      (including management and leasing personnel, employees, and other agents) h<1ve no authority to waive, amPnd or terminate this Lease
      or any part of it and no authority to make promises, representations or agreements which impose duties of other obligations on us. All
      Lease obligations are to be performed in the county where the Apartment Community is located. Unles; this Lease clearly states
      otherwise, all sums owed by you are due upon demand. Our delay in enforcing, or failure to enforce, u1ir rishts shall not be a waiver
      under any circumstances of our future right to enforce such rights. Omission of initials as indicated throughout this Lease will not
      invalidate this Lease If any part of this Lease is not valid or enforceable, it shall not render the remamoc-r of this Lease invalid or
      unenforceable

30.   MANAGER/NOTICES: Manager shall manage the Apartment Community, but Manager is not responsible or liable for the Landlord's
      obligations under this Lease. Any notices you need to send to us under this Lease \other than service of process on us) are to be delivered
      to Manager All notices delivered under this Lease must be delivered by personal delivery or certified mail. rPturn receipt requested and
      will be considered delivered and received upon actual receipt. The Manager is not authorized to accept se1·11:_e of process on behalf of
      Landlord. Landlord's address for purposes of service of process on Landlord 1s as follows: c/o Campus Life and S'yle, LL(, 7500 Rialto Blvd.
      Bldg. ti Suite 290, Austin, TX 78735, Attention: Senior Vice President of Operations

31. MODEL DISCLAIMER: The model apartment (located within the Apartment Community) shown to you, 111rlud,ng but not limited to the
      carpet, floor coverings, paint, counter tops, fixtures, appliances, wallpaper, furniture and window tr ealments, is intended to be
      representative of the general quality, quantity and type of construction and materials which Landlord and its aff 1l1ates intend to use in the
      Apartment to be leased to you. The actual colors, styles, sizes, shapes, models, designs, materials, manufactures, upholstery, windows
      and window treatments of these items in the Apartment leased to you may vary. The actual Apartment leased to you may vary in
      approximate size, square footage, and layout. You acknowledge that the content and decorations in the model apartment are for display
      purposes only and the Apartment leased to you will not include the recessed or c<1n lighting, lamps, pictures, clothing, unattached
      appliances, other personal property, and decorations The actual furniture provided may vary by number of liedrooms and bathrooms in
      your Apartment.

32    RENTAL QUALIFICATION GUIDELINES: You or your "Guarantor", who 1s defined as an individual willing to t~ke responsibility for the
      financial requirements of this Lease and is (1) your parent or legal guardian; or (ii) another person relateJ :Jr known to you, shall be
      required to submit certain information and meet certain criteria, as outlined on Exhibit C, to be qualified to e11trr into this Lease

33. MOLD PROVISIONS: Please see the Mold Addendum attached hereto as Exhibit D




                          :;eg;e
    Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 8 of 19
    34    PEST INFESTATION. Whether or not you experience a pest infestation in the Leased Premises depends larg,•ly on you maintaining the
          Leased Premises in a neat, clean and sanitary condition, and immediately informing us of any indication or s1p1 of pests. In the event you
          observe a rodent or an insect, including but not limited to so-called bed bugs, or experience symptoms con,1,tent with insect bites, you
          must promptly notify Landlord of that fact. You understand that a pest infestation can occur suddPnly, even in a sanitary living
          environment, and proliferate if not treated quickly. You agree to properly dispose of refuse, to refrain from using and/or storing second-
          hand items and to always maintain the Leased Premises in a clean and sanitary condition, to reduce the r•sks of certain types of pest
          infestation. As part of your compliance with this general obligation, you agree as follows·

               To keep the Leased Premises in clean and sanitary condition at all times and further agree not to 1ntr0Uu e any furniture or textiles
               from unknown sources into the apartment;

          b    To cooperate with Manager with timely access to the your dwelling to inspect, plan, and eradicate pPsts and further agree to
               complete all tasks recommended by a qualified expert;

          c.   To immediately notify Manager in writing of any signs of re-infestation or indications that treatment has IJ,,en ineffective;

          d.   That you may be responsible for all costs incurred to remedy any infestation that may occur 1nclu:Jing, but not limited to,
               professional pest control services and replacement costs of furnishings provided by Landlord;

          e.   That neither Landlord nor Manager are liable to you or your guests for personal injury, damage, or lac;<, of personal property related
               to pest infestation, unless caused by our or Manager's willful misconduct or negligence;

          f.   That used articles of clothing, mattresses, linens and bedding Items, luggage and furnishings may be infested with pests, including
               but not limited to so-called bed bugs, ornd you shall not to use or store secondhand items in the Apartment without first having a
               licensed exterminator certify that such items are pest free;

          g.   That vinyl mattress covers may in certain situations be helpful to combating or preventing peot infestations, and you shall
               continuously use a vinyl mattress cover on all mattresses m the Apartment, if Landlord asks you to do so

          h.   That immediate and continuous access may be required to address a pest infestation, and you shall prov,de us and our consultants
               with open access to inspect, remediate and monitor a pest infestation;

               Remediation methods will be determined by Landlord, in Landlord's sole discretion, and you authorice Landlord to dispose of
               infested furniture and clothing articles, unless you immediately remove such items from the Apartr;ient Community, without
               reimbursement to you, and you waive any right you may have under this Lease or by statute to rece1vt° Lompensation for property
               loss as a result of the remediation of a pest infestation;

          J·   Relocation may be required during a period of pest infestation and remediation of the Apartment or of another apartment within
               the Apartment Community. Landlord may choose to relocate you to another apartment, to another comparable facility, or to
               temporary reasonable housing;

               Payment of Rent is not discretionary, and during a period of pest infestation and the abatement ot same, whether or not you
               continually occupy the Unit, you cannot stop payment of or reduce Rent; and

               Landlord will not be responsible for any inJur1es or damages to you or any other person that results from a pest infestation, and you
               agree for yourself and all other parties to release and indemnify Landlord in accordance with tl11s Lc'ase. You understand and
               acknowledge that you are responsible for all remediation cost or expense resulting from your failur I" to comply with any of these
               guidelines

     35   ROOMMATE ASSIGNMENTS: Roommate assignments are offered as a convenience to you, and neither Ldmllord nor Manager assumes
          any liability for claims relating in any way to roommate assignments. You are solely responsible for your interactions with your
          Roommates. You understand that we do a routine rental application screen, which may not constitute a full criminal background check
          We do not inquire into the backgrounds of all of the residents 1n the Apartment Community (beyond what is contained in the rental
          application) or attempt to verify their statements Neither Landlord nor Manager makes any representations or warranties as to the
          conduct of your Roommates or their compatibility with other Roommates. You voluntarily assume any r1~k 111 the roommate assignment
          process and hereby waive and release Landlord and Manager from any and all claims related to the roommate assignment process
          and/or the conduct of any of your Roommates. In no event shall Landlord or Manager be liable for any d~mages whatsoever, whether
          direct, indirect, general, special, compensatory, consequential, and/or incidental. arising out of or relating to the conduct of you or
          anyone else in connection with the use of the roommate assignment service, including without lim1tat1011, bodily injury, emotional
          distress, and/or any other damages resulting from communications or residency with your Roommates \\Ju agree to take reasonable
          precautions in all interactions with your Roommates. You understand that Landlord and Manager make no g1!arantees. either express or
          implied, regarding your ultimate compatibility your Roommates assigned through the roommate ass1gnrnn1t service. You should not
          provide your financial or personal information (for e~ample, your credit card or bank account information ·1 to your Roommates.

     36_ PARKING: If renting a parking spot within the Apartment Community, you must complete the Parking s\;rcement attached hereto as
         Exhibit F and comply with all applicable parking rules set forth therein

     37. SPECIAL PROVISIONS (FOR MANAGER USE ONLY) The following special provisions have been added to and ar ,.            -1   part of this Lease:




/J/uff'f; c'{fea,man.
-   'J'<·Y<J : ! ,- "
                                                                                        '!hef..t.<U-t q mnk.l-i4'1,
                                                                                        ," ,,,.,,.,,:,:-!.'
                                                                                                              ...
                                                                                                                      e
          IWIUNtM
  Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 9 of 19

                                                           EXHIBIT A
                                         STATE-SPECIFIC ADDENDUM TD LEASE CONTRACT
                                                           CRIMSON
                                                          (ALABAMA)

Notwithstanding anything to the contrary in the Lease, and 1n the event of any incons1stenc1es between the terms an(i ronditions of the lease and
this state-specific addendum, this addendum shall control and be binding upon the parties to the Lease Any reference; to the Texas Property Code
in the lease shall have no force and effect, unless the context clearly requires otherwise.

          To the extent that the Lease provides Tenant agrees to any of the following provisions, such provisions shall h" null and void·
               a.   Agrees to waive or to forego rights or remedies under Section 35-9A-204, 35-9A-401, or 35-CJA 404, Code of Alabama, or
                   requirements of security deposits established by Title 35, Chapter 9A, Code of Alabama, or undE'r the law of unlawful detainer;
              b.   Authorizes any person to confess a judgment on a claim arising out of the Lease;
              c.   Agrees to pay Landlord's attorney fees or cost of collection; or
              d    Agrees to the exculpation or limitation of any liability of Landlord arising under law or to 1ndemn1fy Landlord for that liability or
                   the costs connected therewith

    2.    Tenant may not withhold payment of Rent to Landlord, while in possession of the Leased Premises, to eniurce any of Tenant's rights
          under Title 35, Chapter 9A, Alc1bama Code

    3.    Upon termin.ition of the Lease, the Security Deposit may be applied to the payment of accrued Rent and the amount of damages that
          Landlord has suffered by reason of Tenant's noncompliance with Section 3S·9A·301, Alc1bama Code, oil a~ ,temized by Landlord in a
          written notice delivered to Tenant together With the amount due sixty (60) days after termination of the Lease and de~very of
          possession._ If Landlord does not refund the entire Security Deposit, Landlord, within the siirty (60) d.iv period, shall ptovide Tenant an
          itemized list of amounts withheld.

    4     Tenant shall not unreasonably withhold consent to Landlord to enter into the Leased Premises in order to ,n,pect the Leased Premises,
          make necessary or agreed repairs, decorations, alterations, or improvements, supply necessary or agreed .>erv1ces, or exhibit the leased
          Premises to prospective or actual purchasers, mortgagees, tenants, workers, or contractors. Landlord may ,•nter the Leased Premises
          without the consent of Tenant only in the following circumstances:
                    In case of emergency.
              b     Pursuant to court order
              c. As permitted by Sections 3S-9A-422 and 35-9A-423(b), Alabama Code.
              d. At reasonable times and with prior notices as provided in Section 35-9A·303(c), Alabama Code, to ,n:iw the Leased Premises to
                    a prospective tenant or purchaser, if Landlord provides Tenant separate from the Lease a general notice signed by Tenant for
                    the right to access for such a purpose within four (4) months of the expiration of the Lease, and only m the company of a
                    prospective tenant or purchaser.
                    When Landlord has reasonable cause to believe Tenant has abandoned or surrendered the Leased Premises.

     5.   Notwithstanding Section 35-9A-141, Alabama Code, no breach of any of the terms or obligations of the Le,1,c, may be cured by Tenant
          more than four (4) times in any twelve (12] month period except by the express written consent of I arirllord. The following acts or
          omissions by Tenant shall constitute a noncurable default of the Lease, and in such cases Landlord may ter n1111.-1te the Lease upon a seven
          (7) day notice. Tenant shall have no right to remedy such a default unless Landlord consents. Such acts and omissions include. but are not
          limited to, the following:
                     Possession or use of illegal drugs in the Leased Premises or in the common areas.
               b     Discharge of a firearm on the Leased Premises, except in cases of self-defense, defense of a th,rd party, or as permissible in
                    Section 13A-3-23, Alabama Code
                     Criminal assault of Tenant or guest on the Leased Premises, except in cases of self-defense. deff'nse of a third party, or as
                     permissible m Section 13A-3-23

     6.   Utilities: We agree to furnish water /sewer, trash, cable, internet, and pest control for the Apartment; sub1ect to change. Electricity will be
          billed to us and will be payable by you as additional Rent. You and your Roommates must pay and prm,1cie required deposits for all
          (applicable) cable/internet upgrades, city services, city fees, charges for local and long distance phone serv1rr. additional or private Imes,
          information, 911 calls or any other services not included above. All utilities may be used only for normal household purposes and must
          not be wasted, and, if applicable, within one {1) business day after the Lease Start Date, utilities for the Apartment payable directly by
          you must be placed in your name or in the name of one of your Roommates for the full Lease Term. If 1t 1, necessary for us to pay any
          costs due to your failure to pay ut1l1ty providers, your failure to activate any utility under your name or if you d ,eonnect any utility before
          the Lease End Date, then you will reimburse us for such costs plus fifty dollars ($50.DD) for administrative co,;ts. You are responsible to
          pay for all applicable utilities during the Lease Term even if you move out prior to the ending date. Except a, provided by applicable law,
          we are not responsible for any discomfort, inconvenience, or damage of any kind caused by interruption or fc111ure of utility services. If at
          any time we use an outside vendor to provide utility billing services, we have the right to charge you up to sixty dollars ($60.00) per year
          for such services, and such amount will be payable by you to us as additional Rent. Unless otherwise >pecified by applicable law,
          Landlord reserves the right to change terms in the section at any point with proper notice to you




                                                                                                                 Tenant's l111t1als
 Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 10 of 19

                                                                       EXHIBIT 8

                                          APARTMENT COMMlJ_NITY RULES ANO REGULATIONS

The following Rules and Regulations are a binding part of your Lease. We provide these Rules and Regulations for your benefit and the benefit of
the other residents in the Apartment Community Please understand that any violation of one of these Rules and Rf'gul<1t1ons by you or your guest
constitutes a violation of the Lease, and Landlord may proceed with legal proceedings provided for under the Leasf' ,mrJ provided by law. Violation
of these Rules and Regulations could result in injury or death to you and others or damage or loss to personal property YOU ACKNOWLEDGE THAT
YOU ARE RESPONSIBLE FOR ANO ACCEPT FULL LIABILITY FOR ANY INJURY, DAMAGE, CLAIM OR ACTION RELATED TO YOUR VIOLATION OF ANY
OF THE APARTMENT COMMUNITY RULES AND REGULATIONS Defined terms used herein, which are not otherwise rJefined herein, shall have the
meanings ascribed to them in the Lease.

USE AND CONDITION OF APARTMENT AND LEASED PREMISES; MAINTENANCE
Windows and all doors shall not be obstructed, and use of foil or other similar materials over windows is prohibited If I andlord provides blinds on
windows, you may not remove such blinds. If you install draperies over the blinds, any damage to the blinds will h,, , epaired by you or at your
expense. No article, sign, poster, decoration, or thing may be hung or placed on the outside of an Apartment or Build1n::; or displayed on the inside
of an Apartment, so as to be visible from outside of the Apartment. Screens, 1f provided, must remain in place at all t1m,,,,

          Damage to property, including but not limited to paint, plaster, walls, appliances, doors, cabinets, carpets, floe.rs, furniture, or damage to
          any part of the Leased Premises caused by leaving windows or doors open during inclement weather will be y,JUr responsibility. You may
          not remove any furniture, equipment or appliances from the Apartment. You cannot paint or wallpaper any of the walls 1n the
          Apartment. If you do so, you will be fined and charged to repaint the walls

          Balcony/patio areas are to be kept in a clean and orderly manner. Balconies/patios are not to be used as stcr~ge areas and articles must
          not be hung over railings. No trash may be kept on balconies/patios at any time. Furniture provided by LJndlord for use within the
          Apartment Community may not be stored on balconies/patios. Objects such as bicycles and cooler, may not be stored on
          balconies/patios. Bicycles must be kept in bicycle storage areas or bike racks located throughout the Apartment Community. Only
          balcony/patio furniture may be kept on balconies/patios. You are not allowed to throw any objects from bJlconies/patios, windows or
          garage areas. Kegs are not permitted anywhere on the Leased Premises including balconies/patios or garage areas. If any unauthorized
          items are found no balconies/patios at any time, they may be removed by Manager at your expense, anU d;sposed of, without further
          notice. Violation of this provision will result in fines and charges related to any damage caused by such violat10·1

          All light bulbs, tubes, and batteries must be operational at all times during the duration of the Lease lf'rlT, ,ind at the Lease End Date
          Colored bulbs are not allowed in balcony lights or other outside lights. Holiday lights and other decordt,on; are not permitted unless
          designated by the Manager as appropriate and must be immediately removed upon request by the Manager or with the passing of that
          specific holiday. If the Manager finds any non-functioning bulbs or batteries, the Manager may opt to repla,e ,uch bulbs or batteries and
          bill the cost to you, without further notice, as this is safety issue. If there are recurring violations of this prov1s,on, additional fines may be
          charged

          Welcome mats may be placed in front of doors, but rugs or carpet remnants are not permitted

          You may not distribute, post, or hang any signs or notices in any portion of the Apartment Community v11thout approval from the
          Manager

          No electrical or telephone wiring may be installed within the Apartment. Absolutely no holes may be dr,lled within the Leased Premises,
          including without limitation on outside or inside walls, roof, windows, or balcony railings.

          Locks may not be changed or added by you or your Roommates without prior written permissmn of Landlord Locks and the appropriate
          key card(s) must be left in place upon vacating the Leased Premises. Keys to changed locks will be depos,rrd with the Landlord. If you
          should lose the front door key, Landlord requires that the front door lock be changed; you will be respon,;1l.,lc for all costs associated for
          said lock change. You will be fined for after-hour lock outs at $75 00 per occurrence. All keys and, if appl1r dble, gate cards and access
          cards must be returned to Landlord in person by the time specified in the Lease on the Lease End Date or up,)11 termination of occupancy,
          or Landlord may impose a reasonable charge. No keys or access cards will be accepted by mail. Do not g,,·P o.1t or lend keys, gate or lock
          combinations to anyone

          Solicitation shall not be permitted at the Apartment Community, either by you, other residents, or ouh1'.ie solicitors. You shall not,
          without the express written consent of Landlord (which may be withheld in Landlord's sole discretion) d:,tr1bute or post any handbills,
          signs or flyers, nor send any mass or global emails to the other people within the Apartment Community

          If your Apartment contains an overhead sprinkler system, you must take care not to unintentionally trigger such overhead sprinkler
          system. Do not hang items from the overhead sprinklers. A simple depression of the sprinkler head will re5ulr in a total draining of water
          from the system. Neither Landlord nor the Manager will be responsible for any damage incurred from -;uch situations. You will be
          responsible for all damage to your personal property, as well as for the cost to repair all damage tD 1·011· Apartment and any other
          apartment and the Apartment Community, that results from your triggering of the overhead sprinkler system

          You must dispose of all trash and recycling in the proper bins, dumpsters or trash compactors in various co1l;,t11on areas in the Apartment
          Community. Do not leave trash around the outside of your Apartment, Building, or in the Apartment CommL·mty. Landlord will impose a
          reasonable fine for violation of this provision as well as for any littering by you or your guests. If Landlord f1nrJ, garbage left outside of the
          Apartment, we may opt to remove it and charge a fee of $25.00 per bag. Furthermore, if your Apartm, 1,t is considered to be in an
                                                                                                                              0




          unsanitary cond1t1on, Landlord may opt to have it cleaned and divide cost evenly among you and your Room111ates

           You must keep all utilities to your Apartment active from the Lease Start Date through the Lease End D-itP regardless of whether you
           choose to vacate the Leased Premises before the Lease End Date, or if you choose to move in after the Leasl Start Date. You cannot turn
           off your utilities if you leave temporarily, such as for a vacation. Unless we instruct you otherwise, yo1i n111s!, for 24-hours a day during
           freezing weather: (i) keep the Apartment heated to a temperature adequate to prevent the pipes from freezing; {ii) Keep cabinet and
           closet doors open; and (iii) drip hot and cold water faucets. You are liable for damage to your property and :he property of others if the
           damage is the result of utilities being turned off or because of broken water pipes due to your violation of the:;e requirements.




                                                                                                                                                  PagelofS
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 11 of 19

         Pets, unless otherwise authorized by Landlord, owned or visiting, are not allowed in your Apartment or on tile Leased Premises at any
         time, with the exception of approved service animals. Approval must be granted prior to service animal l'ntering or residing on the
         Leased Premises. The following rules shall apply to a violation of this policy:

               o   First violation: A written warning will be issued to you specifying the complaint, a $250.00 pP1 pPt charge will be assessed
                   against you, and the Landlord may, in its discretion, declare you to be in default under the Lea~e Any pet must be removed
                   from the Leased Premises within twenty-four (24) hours of written notice by Landlord. You will be responsible for cleaning
                   and/or replacing the carpet and/or any furniture due to any damage resulting from a violation of this provision If you violate
                   this provision, you will be charged (and agree to pay) for flea treatment on the Leased Premises

               o   Second violation: Landlord will declare you to be in default under the Lease and you and your kuurnmates will be responsible
                    for any and all damages caused by the unauthorized pet including but not limited to furniture cled,111,g and/or replacement and
                    carpet deaning and/or replacement. You will be charged a second violation charge in the amount oi )500.00 per pet.

               o    If, at Landlords sole option, we approve a pet, we may charge you additional pet fees. If you drl not clean up pet waste
                    promptly we may charge a fine of $50 per occurrence.

          Consumption of alcohol must be in compliance with all federal, state, and local laws. No alcohol conta111E'r, larger than one gallon are
          permitted on the Leased Premises. Consumption of alcohol is prohibited in all Common Areas outside of your Apartment Keg cooling
          devices are also prohibited. Glass conta111ers are not permrtted in common areas of the Apartment Comm un,ty

GUESTS/DELIVERIES
You must notify Manager in writing of any expected guest{s), delivery service, maid service, etc. Oral permission requi1 es a form of identification
(e.g_ picture ID). Otherwise we may deny access into the Apartment Community and into your Apartment. Access w,11 not be granted to any person,
including guest(s), family members, delivery service, or maid service without your prior written permission. If we opt tu f.JrDVide access with written
notice and property identification we may charge a convenience fee of $20.00 per occurrence. All guest(s) must be accor-.-,panied by you at all times
while on the Leased Premises. Overnight guest(s) may not visit longer than three \3) consecutive days not to exceed,,~ (6) days in one month. If
your guest has exceeded three (3) consecutive days and/or six (6) days in one month, you will receive a warning d,k1n1; for your guest to be gone
within a twenty-four (24) hour period. If the situation is not remedied, you will be in violation of your Lease, wh1d1 1:ould result in your default. If
we accept packages for you it is only as a courtesy, and we are not responsible for your packages or deliveries. If packJges or deliveries have not
been picked up within thirty (30) days of delivery Landlord may return to sender.

COMMON AREAS
Use of Common Areas within the Apartment Community shall be governed by the rules and regulations posted 111 tht ( ommon Areas and shall be
at the risk of you and your family and guests. You and your guests must comply with all posted rules and regulat101s for Common Areas and
amenities. No guest shall be permitted at the clubhouse facilities or amenities unless you are also present. No persum u·1der the age of sixteen (16)
will be allowed 1n any recreational area at any time, unless accompanied by an adult. You hereby indemnify L;:indlord and Manager, and hold
Landlord and Manager harmless, against all claims for personal injury sustained by you and your family and/or guescs "1 their use and enjoyment of
the Common Areas or other provided facilities and amenities. You are responsible for the actions of your guests. (,la,·, containers pose a serious
risk of in Jury and are PROHIBITED anywhere on the Common Areas of the Apartment Community

FIRE SAFETY /SAFETY
DO NOT TOUCH, HANG ANYTHING FROM, OR OTHERWISE TAMPER WITH ANY FIRE PROTECTION OR SPRINKLER HEAD DEVICES. DOING SO
COULD RESULT IN BREAKING THE DEVICE AND CAUSING DAMAGE TO THE COMMUNITY. IF, IN OUR SOLE JUDGMENT, YOU OR YOUR GUESTS' OR
FAMILY MEMBERS' TAMPERING WITH A DEVICE CAUSES ANY INJURY, LOSS, OR PROPERTY DAMAGE, YOU ACKNOWLEDGE THAT YOU ACCEPT
FULL LIABILITY FOR SUCH INJURY, LOSS, OR PROPERTY DAMAGE THAT RESULTS FROM YOU, YOUR FAMILY MEMBERS' OR YOUR GUESTS'
VIOLATION OF THIS RULE.

          All grills (gas, charcoal, electric) and smokers are prohibited in the Apartment or on the balconies/patios ~nd garage areas of the Building.
          You are responsible for any injury, loss, or property damage caused by violation of this rule. If your use of u,mmunity provided grills or
          grill areas results in any injury, loss or property damage YOU ACKNOWLEDGE THAT YOU ACCEPT FULL LIABILITY FOR SUCH INJURY, LOSS,
          OR PROPERTY DAMAGE THAT RESULT FROM YOU OR YOUR GUESTS' VIOLATIONS OF THIS RULE.

          You may not store or repair any gasoline or gas-fueled vehicle, motorcycle, boat. moped, or other s1,rnlJr vehicle in the area of the
          Apartment Community. YOU ACKNOWLEDGE THAT YOU ACCEPT FULL LIABILITY FOR INJURY, LOSS OR PROPERTY DAMAGE THAT
          RESULTS FROM YOU OR YOUR GUESTS' VIOLATIONS OF THIS RULE.

          Space heaters and other similar appliances are pmh1bited. Appliances that use excessive amounts of elertr :c,ty and/or create excessive
          heat are prohibited. YOU ACKNOWLEDGE THAT YOU ACCEPT FULL LIABILITY FOR INJURY, LOSS OR PROPERTY DAMAGE FROM YOU OR
          YOUR GUESTS' VIOLATIONS OF THIS RULE

          The intentional sounding of any smoke alarm or any safety devices 1s prohibited unless the intentional soun .ling of the smoke alarm or
          any safety device is related to smoke, fire or emergency. You must not disconnect or intentionally damc>ge " smoke detector or remove
          the battery without immediately replacing it with a working battery. You are responsible for maintaining the s,noke detector and keeping
          it in working condition. YOU ACKNOWLEDGE THAT YOU ACCEPT FULL LIABILITY FOR INJURY, LOSS OR PROPERTY DAMAGE FROM YOU
          OR YOUR GUEST'S VIOLATIONS OF THIS RULE

          Immediately call 911 in the event of a fire or life-threatening emergency.

          Candles or any other burning or smoking devices are not permitted within the Apartment. This include", hookahs, shishas, and all other
          smoking devices. Neither Landlord nor Manager will be responsible for any damage incurred from such s,t~auons. You agree to properly
          dispose of cigarettes within your Apartment and the Apartment Community and acknowledge that ,making is prohibited in the
          clubhouse, office areas and amenities. YOU ACKNOWLEDGE THAT YOU ACCEPT FULL LIABILITY FOR INJURY, LOSS OR PROPERTY
          DAMAGE FROM YOU OR YOUR GUESTS' VIOLATIONS Of THIS RULE

          Storage of any flammable, hazardous, or explosive materials strictly prohibited. YOU ACKNOWLEDGE THAT YOU ACCEPT FULL LIABILITY
          FOR INJURY, LOSS OR PROPERTY DAMAGE FROM YOU OR YOUR GUESTS' VIOLATIONS OF THIS RULE




                                                                                                                                             Page2of5
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 12 of 19

        Fireworks or other combustibles are not permitted within the community. YOU ACKNOWLEDGE THAT YOU ACCEPT FULL LIABILITY FOR
        INJURY, LOSS OR PROPERTY DAMAGE FROM YOU OR YOUR GUESTS' VIOLATIONS OF THIS RULE.

       We do not provide first aid supplies or services, nor do we train our employees 1n CPR or frrst aid We do not provide on-site emergency
       medical response

       Neither Landlord nor the Manager assumes any liability or responsibility for loss or damage of a vehicle ur 11<, contents while parked or in
       operation on the Leased Premises

       You agree that we have no duty to inform you of local or national emergency conditions If we inform you of Jr, emergency condition, you
       agree that we have NO DUTY OF PROTECTION FOR YOU. If we inform you of a civil order to evacuate, or 1n our judgment an evacuation is
       required to protect life or property, and you fail or refuse to evacuate, you have sole liability for any 1nJurv, loss, damage or claim from
       such failure or refusal to evacuate.

       Violations of these policies may result in fines or charges to repair damages caused by the violations assessed by the Manager or the fire
       marshal. Multiple violations may result in double fines

VEHICLES/PARKING

       Vehicles in use in the Apartment Community may not exceed a speed of five (5) miles per hour

       If Landlord designates certain parking areas within the Apartment Community as "Resident Only Parking' or "Guest Only Parking", you
       acknowledge that you and/or your guests who violate these designations are subject to being towed at the expense and sole risk of the
       vehicle owner/operator

       If a visitor permit is required, you understand that any friends, family, or other guests may not park 1n the pdrking lots without a permit,
       and if they do they can be towed at vehicle owner's expense.

       You shall hold Landlord and its agents harmless from all claims of damages, loss, or injury to any automobile rerson, or any kind while in
       the parking area.

       You and/or your guests cannot park in reserved covered or uncovered parking spaces unless assigned by md11,,gement. You acknowledge
       that you and/or your guests who violate these designations are subject to being towed at the expense d'id sole risk of the vehicle
       owner/operator, without further notice. If a permit is required, you are responsible to obtain one in advance nf your using the permitted
       spot during business hours

       You shall be solely responsible for obtaining proper vehicle insurance. You will be responsible for any repairs t J the parking lot caused by
       the neglect or misuse by you or your guests

       You cannot have more than one (1) vehicle 1n the Apartment Community at one time If you improperly pdrk 1·our vehicle, it is subject to
       being towed away at your expense and sole risk.

       If Landlord provides you with a vehicle identification decal or hang tag, it must be displayed as instructed hy tne Landlord 1n your vehicle
       at all times cmd must be current (if applicable}. If decal is not visible, or you are not parked in a legal parking spot, your car is subject to be
       towed, even 1f you pay for parking. You must turn in your vehicle identification decal when you vacate th<' LPa·;ed Premises or upon your
       Lease End Date. A returned parking decal will not be accepted after keys have been turned in; items must be turned in at the same time
       to avoid replacement cost being charged by the Manager of the Apartment Community. Landlord may rc>quire the time and date on
       which items must be returned. In the event that you should sell or replace your current vehicle, you will need to remove the decal and
       return 1t to the Manager's office before a replacement parking decal will be issued If you do not turn 1n the uld decal you will be charged
       for the replacement decal It is your responsibility to pick up a new parking decal

       You cannot wash cars or other vehicles on the Apartment Community grounds, unless there is a des1gn;itprl ,ar wash area. You cannot
       repair or perform other mechanical or maintenance work on a vehicle anywhere within the Apartment Commu11ty

       Trailers, campers, mobile homes, recreational vehicles, commercial vehicles (commercial trucks or equipment ur vehicles that carry or are
       mounted with equipment used in a profession or employment, including taxis), trucks (other than a standnrd s,ze or smaller pick-up truck
       or van), inoperable vehicles of any kmd, boats, or similar equipment or vehicles, cannot remain on any ar~d uf :he Apartment Community
       except for the temporary purpose of loading or unloading of passengers or personal property. Vehicles v10l.'lt1n::; this provision are subject
       to towing at the expense of the owner/operator of the vehicle.

       Landlord can regulate the time, manner and place of parking cars, trucks, motorcycles, bicycles, boats, sr Dot"' s, trailers and recreational
       vehicles. Landlord can remove illegally parked vehicles or vehicles violating these regulations and havf' t•1em towed. Landlord may
       require you to remove your vehicle from the lot due to an emergency, or for regular maintenance.

       A vehicle 1s prohibited in the Apartment Community 1f it: has a flat tire or other cond1t1on rendering it inoper, ble; has an expired license
       or inspection sticker; takes up more than one parking space; belongs to a resident who has moved out of th, Apartment Community or
       has been evicted; is parked in a marked handicap space without the required handicap insignia; blocks ,mother vehicle from exiting or
       entering; is parked in a fire lane or a non-designated parking spot. including but not limited to curbs, lawn, blocking storage facilities, in
       front of dumpster(s); or is parked in a space marked for or assigned to other resident(s) or Bedroom(s)

       Call the Manager to report a parking violation. The Manager may notify the towing company, which will, 111 "" ordance with the law, tow
       the vehicle at the expense of the owner and/or operator of the vehicle, ii any of the following situations ex,st

            o    The vehicle or motorcycle is parked in such a manner as to obstruct a fire lane

            o    The vehicle or motorcycle is obstructing an entrance, eKit, space or aisle of the parking facility.




                                                                                                                                              Page 3 of 5
 Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 13 of 19

               O    The vehicle or motorcycle is parked in a reserved parking space that is not assigned to the owner            'JI   operator of the vehicle or
                    motorcycle.

               O    The vehicle or motorcycle is parked in an Apartment or Building

               O    Any other violation of the foregoing rules and regulations exist.

TANNING DEVICE REGULATIONS & WARNINGS
The FDA has classified c1\I tanning beds and sun lamps as higher-risk, class II devices. If there is a tanning device at the r,partment Community, use
of the tanning facility by you is subject to the following:

          If you do not tan in the sun, you are unlikely to tan from use of the tanning device

          You must be 18 years of age or older. If you are not 18 or older, you agree that it is your responsibility to not,fy us, and to provide us with
          a written parental consent before using the tanning facility.

          You must follow the manufacturer's instructions for the use of this device

          You must wear protective eyewear. Your failure to use eye protection made for indoor tanning may result           11     ,evere burns or permanent
          damage to the eyes

          Overexposure to ultraviolet light (whether from natural or artificial sources) may result in premature aging of the skin.

          Repeated exposure to ultraviolet light (whether from natural or artificial sources) may result in skin cancPr

          Abnormal skin sensitivity or burning may be caused by reactions of ultraviolet light to certain: (1) foods; (11i cusrnetics; or (iii) medications,
          including, but not limited to: tranquilizers, diuretics, antibiotics, high blood pressure medicines, or birth contr0' pills.

          If you are taking a prescription or over-the-counter drugs, you should consult a physician before using a tarm1ng device Medications or
          cosmetics may increase your sensitivity to ultraviolet radiation from sunlamps.

          If you are pregnant, you should consult a physician before using a tanning device Pregnant woman or won,P1 using oral contraceptives
          who use this product may develop discolored skin.

          If you have abnormal skin sensitivity or a history of skin problems or are prone to easy burning when 1n the ,,m or a tanning device, you
          should consult a physician before using the tanning device

          You can only tan 1 time within a 24 hour period.

          Do not sunbathe before or after exposure to ultraviolet radiation from sunlamps

          You may only use tanning lotion or oil that is for indoor use ONLY! If we find that you are using outdoor ht1on we will give you one
          warning and ifwe find 1t again you will be banned from tanning.

Precautions, are necessary for safe tanning. You agree to comply with all instructions on the use of the UVA tanrnnr, c,v·;tems, to use these services
at your own risk, and to protect your vision by using protective eyewear. We, and our partners and agents, are not liable for any injury to person or
property caused in c1ny way by the use of the tanning facilities, devices or services. We are not liable for the loss or· theit of any personal property
while at the tanning facility; you are responsible for safeguarding your own property

OTHER RULES AND REGULATIONS/PROHlB1TIONS
          Neither you nor your guests may make or permit to be made any loud, disturbing, or objectionable noises r·J1us1cal instruments, radio,
          phonographs, stereos, television sets, amplifiers and other instruments or devices may not be used in sud1 ;1 r>ianner as may constitute a
          nuisance or disturb other residents of the Apartment Community Management reserves the right dl any time to fine, contact
          Guarantors, charge a fine, or declare you 1n violation of the Lease due to excessive noise and disturbance~ fl1e Manager and/or its agents
          on duty are the sole judge of excessive volume levels, and reserve the right to enforce these rules.

          Neither you nor your guests may use the Common Areas, parking lots or grounds in such a manner that ,ntuteres with the enjoyment of
          other residents

          Any general noise disturbances. 1e. noise from pool music, parties, machinery, etc., should be reported \'J rh,· Manager (during business
          hours) or the after-hours phone number (after business hours) Instructions will be provided to contact t!1•' appropriate management
          personnel to handle the disturbance

          No gathering, unless sponsored by Landlord or Manager, may exceed ten (10) people

          Landlord has and reserves the right to exclude guests or others who, in our sole judgment, have been v.ol 1tmg the law, violating the
          Lease or any rules or policies of the Apartment Community, or disturbing other residents. neighbors, vis1turs or our representatives.
          Landlord may also exclude from any patio or Common Area a person who refuses to or cannot identify h1rnse:f or herself as your guest.




                                                                                                                                                       Page 4 of 5
    Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 14 of 19
              Neither you nor your guests will be allowed to engage in the following prohibited activities: (i) loud or obnosious conduct; (ii) disturbing
              or threatening the rights, comfort, health, safety or convenience of others in or near the Apartment Comn1u111t y; (iii) possessing, selling or
              manufacturing illegal drugs/controlled substances (including medical marijuana) or illegal drug par,1pl1crnalia; (iv) engaging in or
              threatening violence or any criminal activity; (v) possessing a weapon; {vi) discharging a firearm in tlw Apartment Community; (vii)
              displaying a firearm, BB gun, pellet gun, any other air powered weapon, knife or other weapon in the Apartment Community in a
              threatening manner; (viii) canvassing or soliciting business or contributions; (ix) operating a business m ( h1ld care service within the
              Leased Premises or Apartment Community; (x) storing anything in closets having gas and/or electric oppl:ances; (xi) tampering with
              utilities or utility systems; (xii) bringing or storing haiardous materials into the Apartment Community; or (xii!} using candles or kerosene
              or gas lamps in the Leased Premises or Apartment Community. Management reserves the right at any t1m e to iine, contact guarantors, or
              declares you in default of your Lease for any of the above mentioned violations

    SERVICE REQUESTS
    We offer 24 hour response to emergency maintenance service requests. Call 911 in case of fire and other life-thrP.itpn,ng situations. Emergencies
    are considered to be any situation which places life or property in jeopardy and requires immediate attention fo,- after-hours emergencies,
    immediately call the after-hours phone number and explain the situation. Instructions will be provided to contact the pr ,1per service personnel. You
    agree to complete a written notification (a post/statement on Facebook or other social media sites is not considered d written notification) within a
    reasonable time of the immediate emergency notification. For non-emergency service requests, please call thP Manager during posted office
    hours. You must also notify us promptly in writing (a post/statement on Facebook or other social media sites is not coris1dered written notification)
    at the Manager's address of any needed non·emergency repair or maintenance service (that is, one that does not pus,:, a hazard to the health or
    safety of you or others).

    MODIFICATION OF RULES ANO REGULATIONS
    You and your guests will be required to comply with all of the requirements set forth in these Rules and Regulation•. Landlord has the right to
    change these Rules and Regulations from time to time in our sole discretion. Any changes to these Rules and Regulat1rws will be effective and part
    of the lease once they have been delivered to you via email or posted in a public area of the Apartment Commu111ty used for such purposes for
    thirty days (30). You are responsible for your guests' compliance with all of these Rules and Regulations. Neither Lar,dlord nor Manager will be
    responsible to you if we fail to cause compliance by any person with these Rules and Regulations

    SECURITY ACKNOWLEDGMENT ANO RELEASE
    BY EXECUTION OF THE LEASE, YOU AGREE AS FOLLOWS:

    Your initials at the end of these Rules and Regulations indicates that you will, upon move in, inspect your Leased Premises and determine to your
    satisfaction that the smoke detectors, door locks and latches and other safety devices in the Leased Premises arP JdPquate and in good working
    order.

    It 1s your responsibility to immediately read the instructions for operating the alarm systems and controlled acceSS\'S t;c,tes {if any) and contact the
    Manager if you have any questions. You acknowledge that electronic and mechanical systems may malfunction '.l' fail and that we are not
    responsible for any injury, damage, loss or claim related to such malfunction or failure.

    You understand that neither Landlord nor the Manager guarantee or assure personal security or safety for you or any"one The furnishing of safety
    devices will not constitute a guarantee of their effectiveness nor does it impose an obligation on Landlord or Manoge, to continue furnishing them.
    Landlord and Manager assume no duties of security. We will proceed with reasonable diligence to repair electrmnc and mechanical existing
    systems after you have given us written notice of malfunction. You acknowledge that any personnel or any mechan1c,I or electronic devices that
    are provided (examples: courtesy patrol, intrusion alarms, pedestrian gates, controlled access vehicle gates), IF ANY. cannot be relied upon by you
    as being in working condition at all times. There will be malfunctions of any mechanical or electronic systems Empl0yee absenteeism, weather,
    vandalism and other factors often cause such systems not to function as intended. Mechanical and electronic systems or courtesy personnel can be
    circumvented. You acknowledge that crime exists and that Manager and we have no duty of foreseeability concerr.ir,g criminal conduct or acts
    Accordingly, you hereby release Landlord and the Manager, and their respective agents, partners, officers, directors and representatives, from any
    claim whatsoever with respect to any personal injury or property damage, and acknowledge that none of such per;on, or entities are insurers or
    guarantors of your safety or that of your property in the Apartment Community. NEITHER LANDLORD NOR MANAGER OWES ANY DUTY OF
    PROTECTION TO YOU. YOU ARE RESPONSIBLE FOR YOUR OWN SECURITY/SAFETY ANO FOR THE SECURITY/SAFETY OF YOUR GUESTS AND YOUR
    PROPERTY.

    NOTICE A_CK.NOWLEDGEMENT AND RELEASE
    The methods that you may use to provide notices to Landlord are described in the Lease Other methods of commun,c~t1on to Landlord and/or its
    Manager, including without limitatwn any communication made via fax, e-mail, pdf, website, social networking sit,• (for example, Facebook"',
    lnstagram"', Twitter"', and others) or other method of communication, whether now existing or created m the future. shall NOT be effective notice
    under the Lease Landlord shall NOT be deemed to have received notice from you until you have provided not1cP ,n tne manner described in the
    Lease

    MEDIA AND MARKETING ACTIVITIES
    You consent to our use of photographs and/or video of you taken at functions or events sponsored by Landlord or r,1ar1ager, or in Common Areas
    of the Apartment Community, for marketing and promotional purposes. We may use these images in advertising, bru, Ii ures, and flyers, for posting
    on social networking sites such as Facebook and our websites and other related uses. You consent to the publication of these images and waive any
    claims you may have against us for our use of such images. Landlord uses email and text messaging as a method of communication with its
    residents. By signing this Exhibit, you give Landlord permission to email and text message information as it relate, tu the Apartment Community
    and Leased Premises. You will receive email and text messaging directly from the Landlord; no spam or external advert,s,ng will occur Message and
    data rates apply and no premium messaging will be incurred. To opt out of text messages, reply as directed

    BY INITIALING THESE RULES AND REGULATIONS, YOU CONFIRM THAT YOU HAVE READ THESE RULES AND REGULATIONS AND FULLY
    UNDERSTAND THEM. THESE RULES ANO REGULATIONS ARE A PART OF YOUR LEASE, AND THEY APPLY TO YOU AND YOUR GUEST(SJ. YOU ALSO
    CONFIRM THAT YOU UNDERSTAND THAT IF YOU OR YOUR GUEST(S) VIOLATES THESE RULES AND REGULATIONS, YOU ARE JN VIOLATION OF THE
    LEASE.




                                                   ;,p,2 J/,a.,k:-9
•'•' 1' 1'1L1"'1'111aa11.e1e11m•lli•••lr'j
                                                                 1       0 2
                                                                                 111••••
                                             "'11.:,1'1''1''1'1'1·-.';1"1'1·i'm-1·
                                                                                                                                                 Page 5 of 5
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 15 of 19

                                                                   EXHIBIT C


                                                           SAFETY GUIDELINES
We would like for you to be aware of some important guidelines for your safety and the safety of your guests and yo1u property. We recommend
that you consider following these guidelines, in addition to other common sense safety practices:

INSIDE YOUR APARTMENT
        Lock your doors and windows-even while you're inside
        Use your night latches or dead bolt locks on the doors while you're inside.
        When answering the door, see who is there by looking through a window or peephole. If you don't know the> person, first talk with him or
        her without opening the door. Don't open the door if you have any doubts.
        Do not give out keys, gate or lock combinations
        Don't put your name, address, or phone number on your key ring.
        If you're concerned because you've lost your key or because someone you distrust has a key, ask the Managn to rekey the locks. We will
        be happy to accommodate you, and we will charge you the cost of rekeying.
        Dial 911 for emergencies If an emergency arises, call the appropriate governmental authorities f,rst, and the 1, ,_all the Manager.
        Check your smoke detector monthly for dead batteries or malfunctions.
        Check your door locks, window latches, and other Security Devices regularly to be sure they are working prope, ly.
        Immediately report the following to the Manager-in writing, dated and signed:
              o Any needed repa,rs of locks, latches, doors, windows, smoke detectors, and alarm systems; and
              o Any malfunction of other safety devices outside your Apartment, such as broken gate locks, burm·d -out lights in stairwells and
                   parking lots, blocked passages, broken railings, etc
        Close ci,rtains, blinds, and window shades at night
        Mark or engrave ident1ficat1on on valuable personal property

OUTSIDE YOUR APARTMENT
        Lock your doors while you're gone
        Leave a radio or TV playing softly while you're gone.
        Close and latch your windows while you're gone, particularly when yoi,'re on vacation
        Tell your Roommate(s) where you're going and when you'll be back.
        Don't walk alone at night.
        Don't hide a key under the doormat or a nearby flowerpot. These are the first places a burglar will look
        Don't give entry codes or electronic gate cards to anyone.
        Use lamp timers when you go out in the evening or go away on vacation
        While on vacation, have your newspaper delivery stopped.
        While on vacation, have your mail temporanly stopped by the post office.
        Carry your door key in your hand, whether it is daylight or dark, when walking to your entry door. You arP mr:-,e vulnerable when looking
        for your keys at the door

YOUR VEHICLE
       lock your car doors while driving. lock your car doors and roll up the windows when leaving your car park~d
       Whenever possible, don't leave items m your tar, such as tapes, CD's, wrapped packages, briefcases, or pursPs in view
       Don't leave your keys in the car
       Carry your key ring in your hand while walking to your car-whether it 1s daylight or dark and whether you d"e at home, school work, or
       on vacation.
       Try to park your car in a well-lit off-street parking area rather than on the street. If you park on the street, p,11 k near a streetlight.
       Check the backseat before getting into your car.
       Don't stop at gas stations or automatic- teller machines at night-or anytime when you suspect danger

PERSONAL AWARENESS
No security system 1s failsafe. Even the best system can't prevent crime. Always be aware of your surroundings, Jnri ,1:ways proceed as if security
systems don't exist since they are subject to malfunction, tampering, and human error. Landlord and Manager d1s,_IJ1m any express or implied
warranties of security to the fullest extent permitted by applicable law.




                                                                                                                                        Page 1 of 1
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 16 of 19

                                                                      EXHIBIT D

                                                       RENTAL QUALIFICATION GUIDELINES

    Welcome to Campus Lile & Style! Before you complete a Lease Apphcat1on, please take the time to review these re~ta' q ,al1f1cat,ons Please
    note that these are our current rental qual1f1cat1on criteria, and noth,ng contained m these requirements shall rnn,·,r.,te a guarantee or
    representation by us that all people currently residing in the Apartment Community, including the Roommates that w.11 occupy the Apartment
    with you, have met these requirements.

    GUARANTORS
    Landlord has the right to require a Guarantor on all leases. The Guarantor Agreement must be returned within fifteen 1.: ·I rHys of lease signing
    If a Lease is signed but the Guarantor Agreement is not returned, the Lease terms will still be in effect. It is your r~,ponsibil1ty to return
    completed Guarantor Agreement in a timely manner. When a Guarantor executes the Guarantor Agreement, GuaranLJr dgrees to guaranty
    your Lease. Guarantor will have access to information regarding your Apartment and your payment status, and rncv be copied on any
    communications to you; however, Landlord is not responsible to notify Guarantor of all communications.

    You may be required to pay a nonrefundable application fee. The application fee amount 1s to be determined by Lane orJ Jnd may be subject
    to change without notice. Screening of you and one Guarantor are included in application fee. If additional Guarantor scrc'enings are required,
    you agree to pay a fee of $25.00 per additional screening. By initialing below, you understand that Landlord has the ri~~t to screen you for
    criminal, sex offender, and eviction history, and to screen Guarantor's credit history, at its sole discretion.

    RENTAL HISTORY
    You must not have been evicted or asked to move out by a previous landlord, have broken a rental contract, or be c"r,e"tly delinquent to a
    landlord. You may not have more than four (4) late payments or two (2) returned checks for rent in the most recent twei·i~ (12] month period.
    If you have broke a lease or been evicted ,n the past, you will not be approved. If you owe an outstanding balance on 3 ,ental property, you
    must show proof of payment m full m order to be considered as having an acceptable rental history. You must give LanJl~rd consent to use a
    third party consultant to verify your previous occupancy history and/or the history of the Guarantor as a part of the a;J~I" a ,on review process,
    in the event that we opt to do so.

    OCCUPANCY
    Our fundamental occupancy guidelines for non-family applicants 1s one person per Bedroom unless Landlord desag ales the Bedroom as a
    shared double occupancy bedroom, and only the Tenant listed on the Lease may legally occupy the Bedroom

    FAIR HOUSING
    Landlord adheres to the Fair Housing Law (Title VIII of the Civil Rights Act of 1968 as amended by the Housing and Cornrcun:ty Development Act
    of 1974and the Fair Housing Act of 1988) which stipulates that it IS illegal to discriminate against any person in housing ~-act1ces on the basis of
    race, color, religion, sex, national origin, disabil,ty or familial status.

    SOCIAL SECURITY DOCUMENTATION
    To apply for housing at one of our Propert,es, we may require depending on current market specific conditions, prospect,·,·E residents and
    guarantors to provide their social security numbers. Residents who do not have a social security number may still applv ic,' 1,ousing b,1 meeting
    some additional qualifications. If an applicant or guarantor is unable to provide a social security number, the applicant may ,1ualify for
    residency by providing a copy of their passport or other government issued photo identification, and at the discretmn cf :..-L '>. and depending on
    market conditions. applicant may be required to pay the final month's rental installment on the contract prior to move-,-


    CRIMINAL HISTORY
    You must not have been convicted of a felony or be subJect to deferred ad1udication for a felony. Please remember that·, s requirement does
    not constitute a guarantee or representation that other residents currently residing 1n our community have not been , U" v1cted of a felony or
    are not sUbJect to deferred ad1ud1cat1on for a felony. There may be residents who applied to reside in the Apartment l.r,n·mun1ty prior to this
    requ;rement going into effect. We are not responsible and assume no duty for obtaining criminal-history chech on ar,1 ·es1dents, guests, or
    contractors in the Apartment Community You must consent to a review of your criminal background. At Landlord's so e duretion, we may opt
    to review your criminal h,story, and 1f there is a felony, violent cnme, or an objectionable amount of criminal record,,'/'- w application may be
    declined.

    CREDIT HISTORY AND INCOME
    You or vour Guarantor must have permanent employment with venf1able monthly income of at least three (3) times the lc,tal monthly Rent

    If Landlord performs a credit check on you or your Guarantor, at Landlord's sole discretion, you or your Guarantor        'lllJSt   provide your Social
    Security Number for screening purposes A FICO Credit Score of at least 600 IS required to qualify. If you or your GllMM,tor does not have a
    Social Security Number, you may qualify for residency by providing a copy of your or your Guarantor's passport or .J:he, government-issued
    photo ident;ficat1on, and paying the final rental installment on the Lease prior to move-in

    If you or your Guarantor does not qualify, or a Guarantor ,s not provided, you will be req,med to pay a nonrefun.-J·,,,I            fee of $500.00 At
    Landlord's sole d1scret1on, Landlord may opt to waive the credit check requirement for new or renewal leases




                                                                                                                                         Tenant's Initials


    li¥1Mt
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 17 of 19

                                                                     EXHIBIT E


                                                             MOLD ADDENDUM

Mold is found virtually everywhere in our environment-both indoors and outdoors and 1n both new and old st, 1,nures. Molds are naturally
occurring microscopic organisms which reproduce by spores and have existed practically from the beginning of time All of us have lived with mold
spores all our lives. Without molds we would all be struggling with large amounts of dead organic matter

Mold breaks down organic matter in the environment and uses the end product for its food. Mold spores (hke plant pol·en) spread through the air
and are commonly transported by shoes, clothing and other materials. When excess moisture 1s present inside a dwellmg, mold can grow. There is
conflicting scientific evidence as to what constitutes a sufficient accumulation of mold which could lead to adverse health effects. Nonetheless,
appropriate precautions need to be taken

Please note: It is our goal to maintain a quality living environment for our residents To help achieve this goal, it is 1mr,Jrtant to work together to
minimize any mold growth in your Apartment. That 1s why the following contc1ins important information for you. arid rc:sponsibilities for both you
and the Manager

PREVENTING MOLD BEGINS WITH YOU. In order to minimize the potential for mold growth in your Apartment, you rn1,,1 do the following:

          Remove visible moisture accumulation on windows, walls, ceilings, floors and other surfaces as soon as r,,,,sonably possible Look for
          leaks in washing machine hoses and discharge lines-especially if the leak is large enough for water to 1nf1ltrrlt~ nearby walls. Turn on any
          exhaust fans in the bathroom and kitchen before you start showering or cooking with open pots. When showering, be sure to keep the
          shower certain inside the tub or fully close the shower doors. Also, the experts recommend that after taking a shower or bath, you (1)
          wipe moisture off of shower walls, shower doors, the bathtub and the bathroom floor; (2) leave thP b.~throom door open until all
          moisture on the mirrors and bathroom walls and tile surfaces has dissipated; and (3) hang up your towels and bath mats so they will
          completely dry out.
          Promptly notify the Manager in writing about any air conditioning or heating system problems you disco·,·er f-ollow property rules, if any,
          regarding replacement of air filters. Also, it is recommended that you periodically open windows and doors on days when the outdoor
          weather is dry (i.e., humidity is below 50 percent) to help humid areas of your Apartment dry out.
          Promptly notify the Manager in writing about c1ny signs of water leaks, water infiltration or mold. The Manager will respond in
          accordance with state law and this lease to repair or remedy the situation, i:IS necessary.

IN ORDER TO AVOID MOLD GROWTH, it is important to prevent excessive moisture buildup in your Apartment failur,' to promptly pay attention
to leaks and moisture that might accumulate on dwelling surfaces or that might get inside walls or ceilings can enrnurci~e mold growth Prolonged
moisture can result from a wide variety of sources, such as:

          rainwater leaking from roofs, windows, doors and outside walls, as well as flood waters rising above floor level,
          overflows from showers, bathtubs, toilets, lavatories, sinks, washing machines, dehumidifiers, refrigerator or A/C drip pans or clogged up
          A/C condensation lines;
          leaks from plumbing lines or fixtures, and leaks into walls from bc1d or missing grouting/cc1ulking around show,·rs, tubs or sinks;
          washing machine hose leaks, plant watering overflows, pet urine, cooking spills, beverage spills and stearn from excessive open-pot
          cooking;
          leaks from clothes drying discharge vents (which can put lots of moisture into the air); and
          insufficient drying of carpets, carpet pads, shower walls and bathroom floors.

IF SMALL AREAS OF MOLD HAVE ALREADY OCCURRED ON NON-POROUS SURFACES (such as ceramic tile, Formica •J1-iyl flooring, metal, wood or
plastic). the federal Environmental Protection Agency (EPA) recommends that you first clean the areas with soap (ur ~etergent) and water, let the
surface dry, and then within 24 hours apply a pre-mixed, spray-on-type household bioc1de, such as Lysol D1sintecta11t®, Pine- Sol Disinfectant"'
{original pine-scented), Tilex Mildew Remover® or Clorox Cleanup®. (Note: Only a few of the common household clc'c,ners will actually kill mold).
Tilex"' and Clorox® contain bleach which can discolor or stain. Be sure to follow the instructions on the container. t;pplying biocides without first
cleaning away the dirt and oils from the surface is like painting over old paint without first cleaning, and preparing ihe surface. Always clean and
apply a bmcide to c1n areas or 6 times larger than any v1s1ble mold because mold may be adjacent 1n quantities nut vet visible to the naked eye. A
vc1cuum cleaner with a high-efficiency part1culc1te air (HEPA) filter cc1n be used to help remove non-visible mold prrniul l, from porous items, such as
fibers in sofas, chairs, drapes and carpets-provided the fibers are completely dry. Machine washing or dry cleaning wili remove mold from clothes.

 DO NOT CLEAN OR APPLY BIOCIDES TO: (1) visible mold on porous surfaces, such as sheetrock walls or ceilings, or (2) IJrge areas of visible mold on
 non-porous surfaces. Instead, notify the Mc1nager ,n writing.

 COMPLIANCE. Complying with these provisions will help prevent mold growth in your Apartment, and both you and the Manager will be able to
 respond correctly 1f problems develop thc1t could lead to mold growth. If you have questions regarding this section, pl Pase contact the Manager. If
 you fail to comply with the foregoing provisions, you may be held responsible for property damage to the Apartment and any health problems that
 may result. The Manager cannot fix problems in your Apartment unless it knows about them. You shall be respons,bi<"· for the cleaning and the cost
 of repair to any plumbing fixture where a stoppage has occurred. You shall be responsible for the cost of repair o, , eplacement of the garbage
 disposal, 1f any, where the cause of damage is blockc1ge of the mechanism.




                                                                                                                                             Page 1 of 1
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 18 of 19

                                                                    EXHIBIT F

                                                           PARKING AGREEMENT

ADDITIONAL PARKING PROVISIONS

Please furnish the following information regarding the vehicle you will use while residing in the Apartment Community

Tenant Name: Tristan Stearman

Driver's License Number: 5t.3te: license Plate Number: 2122ANS

Vehicle: Make: Ford Model: Mustang Year: 2014 Color: Black/green

You have chosen the parking option as listed on page one of this lease agreement.

The following rules and regulations are in addition to the Apartment Community Rules and Regulations set forth ,n !c_x_h~ of your Lease, and
you agree to abide by them:

     1.   When you move in to the Leased Premises, we will issue you a parking decal, which must be placed on tliP rear window of the vehicle
          on the passenger's side. If your vehicle is a motorcycle, it must still have a parking decal. Vehicle 111lo1mat1on must match the
          information that is on file for your assigned permit, or vehicle will be towed at your expense. If your vehicle cranges, you must fill out a
          new parking agreement and return the old permit at that time. Only one vehicle can be assigned to a µer rnit at any time. It is your
          responsibly to ensure that the permit is placed properly and 1s visible at all times. If the permit is not v1s1hlf' or displayed property, you
          may be towed at your expense

     2.   You agree to pay a parking charge in the amount listed on page one of this lease. This parking charge 1s br your use of one parking
          space in the Apartment Community. This fee will not be prorated or refunded.

     3.   Vehicles may only be parked in designated parking spaces. Vehicles may not be parked in a fire zone, next to a dumpster, by the curb,
          on the lawn, in any reserved parking space not assigned to you, or in any place other than designated pMking spaces. You agree to
          abide by all posted signs, temporary or permanent


     4.   Vehicle repairs and maintenance are not permitted at the Apartment Community.

     5.   Bicycles must be kept in the bicycle storage area. Bicycles may not be locked to or kept on any stairwell or h~lc any railing.


     6    We can tow any vehicle that does not have a parking decal or a visible parking decal. We can also tow ar!V ·-/ehicle that is not parked
          properly 1n a designated parking space and/or that is in violation of these rules and regulations or other applicable rules and
          regulations. The owner or operator of the vehicle will be responsible for all costs and expenses of the towing

     7    Parking spaces may only be used for vehicle parking. Any other items, including but not limited to tires, gas ,,ms, vehicle parts and roof
          racks may not be stored in any parking space or parking area

     8    There is no guarantee that there will always be a parking space available, and if there is not a space it 1, your responsibly to find
          another parking option. If you park elsewhere and it results in ticketing or towing we are not respuns,bie for any costs or other
          damages We reserve the right to temporarily close the parking lot for snow removal, general maintenance ur as deemed necessary at
          any time

      9    If your vehicle is towed for any reason above or otherwise, it will be at the owner/operator's e)(pense, and   11J   further notice 1s required.

      10. You agree to pay for parking for the entire Lease Term. If at any time you would like to be released from y111,r parking obligations, you
           must re-let your parking space to another resident that lives at the Apartment Community

 YOU ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTOOD THE ADDITIONAL PARKING REQUIREMENTS AND AGREE TO BE BOUND BY
 THEM.

      LANDLORD;                                                         TENANT:

                                                                        Tristan Stearman (printed)




                                                                                                                                                   Page 1 of 1
Case 7:19-cv-01202-LSC Document 1-1 Filed 07/29/19 Page 19 of 19

                                                           GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT rGuaranty") IS EXECUTED BY THE UNDERSIGNED GUARANTOR IN CONNECTION WITH THAT CERTAIN LEASE
AGREEMENT (the ulease") EXECUTED BY                   ("Landlord") and Tristan Stearman ("Tenant"), A COPY OF WHICH LEASE IS
ATTACHED HERETO.

UNCONDITIONAL GUARANTY. In consideration of the execution by Landlord of the Lease, Guarantor absolutely, ,nevucably and unconditionally
guarantees full and complete payment and performance by Tenant of all of the duties and obligations of Tenarit under the Lease and further
covenants with the Landlord that if default shall at any time be made by the Tenant m payment of Rent or other payments under the Lease or m
the performance of any other duties or obligotions of the Tenant contained in the Lease, Guarantor will pay to the Landlord or Landlord's
successors or assigns any delinquent Rent and any damages or other sums that may arise or be due to Landlord undr'1 the Lease as a result of any
violation or default by the Tenant, on receipt of written notice of such violation or default from Landlord or Landlord's successors or assigns.
Releasing or assignment of the Lease by Tenant with or without Guarantor's approval shall not affect Guarantor's liability under this Guaranty
Subject to the terms and provisions hereof, modifications or amendments to the Lease or the Leased Premises nr extensions or renewals of the
Lease Term shall not affect Guarantor's liability under this Guaranty, and Guarantor shall be liable for such modifications, amendments, e){1;ensions
or renewals. Notwithstanding the foregoing, with respect to any renewal or e){1;ens1on of the Lease Term, unless GuJrcintor agrees otherwise: (a)
any renewal or extension of the Lease Term that will renew the obligation of the Guarantor; (b) Guarantor shall only be liable under a renewal or
extension of the Lease Term that is entered into on or before such date; (c} Guarantor is liable for a renewal of the I ea,e only if it is entered into by
Landlord and Tenant; and (d) in the event that the Rent or other payments by Tenant under the Lease are increa,ed rluring any such renewal or
extension of the Lease Term, then during such renewal or extension of the Lease Term, Guarantor shall only be 1,able for such Rent or other
payments which were applicable during the original Lease Term

NOTICE TO GUARANTOR/WAIVER. This Guaranty shall be a continuing and irrevocable guaranty. Guarantor ,~·a,ves notice of Guarantor's
acceptance of this Guaranty and further waives demand, notice of default, protest or notice of protest of e·verv und, notice of any and all
proceedings in connection with the Lease (including notice of Tenant's default or violation under the Lease), diligence in collecting any sums due
under the Lease or enforcing any of the obligations under the Lease, br1ng1ng of suit and diligence in taking any act1or1 with reference to the Lease
or in handling or pursuing any of Landlord's rights under the Lease

DEATH OF GUARANTOR. ln the event of the death of an individual Guarantor, the obligation of such Guarantor under this Guaranty shall continue
in full force and effect against Guarantor's estate as to all indebtedness and other obligations of Tenant under th~ Lease. Landlord shall not be
required to pursue any other remedies before invoking the benefits of this Guaranty In particular, Landlord c;hall ,,at be required to exhaust
Landlord's remedies against Tenant or other guarantors. Landlord may from time to time at Landlord's discretion ar,d with or without valuable
consideration, release Ten ant from all or part of Tenant's obligations without affecting this Guaranty

ENFORCEMENT. This Guaranty shall inure to the benefit of the transferee or subsequent owner of the Apartment ( on:munity. This Guaranty shall
be binding upon the Guarantor and Guarantor's personal representatives, notwithstanding any change in status or Olf,.mization of the Landlord or
Tenant or any re-letting by Tenant. Suit may be brought against any single Guarantor or against all Guarantors w,thout impairing the rights of
 Landlord or its successors or assigns against other Guarantors. If Tenant is in default or violation under the Lease <H'd 1f it becomes necessary for
 Landlord to place this Guaranty in the hands of an attorney to enforce the rights and remedies of Landlord, Landlord may recover reasonable
 attorneys' fees from Guarantor, even if suit has not been filed. tn any lawsuit to enforce the provisions of this Guaranty, the prevailing party shall
 be entitled to recover reasonable attorneys' fees from the non-prevailing party, induding all out·of-pocket cost, of l,tigation as set forth in the
 Lease. This Guaranty may be enforced against Guarantor without the necessity of recourse against Tenant or anv other party The validity or
 enforceability of this Guaranty shall not be affected by the invalidity or unenforceability of the Lease or Tenant's l,irk of sufficient legal capacity to
 enter into the Lease. Failure of Landlord to enforce the Lease or enforce Landlord's rights against the Tenant shall not c perate to release Guarantor
 from Guarantor's obligations under this Guaranty.

 MISCELLANEOUS. Guarantor acknowledges that but for the execution of and delivery of this Guaranty, Landlord rTa/ not have entered into the
 Lease. The obligations of this Guaranty shall be performed in the same county or counties where the Tenant's obl1.sations are to be performed
 under the Lease. Guarantor acknowledges that Landlord has relied on all written information furnished by Guardntc,r to Landlord in connection
 with the Lease. No oral agreements or representations have been made in connection with this Guaranty. The obl1got,ons under this Guaranty are
 absolute, irrevocable and unconditional. Guarantor hereby submits and consents to personal jurisdiction of the court, 1n the State and/or County in
 which the Leased Premises are located Defined terms used herein which are not otherwise defined herein shall h,1ve the meanings ascribed to
 them in the Lease. The absence of a copy of the Lease attached hereto shall not affect the validity or effectiveness of this Guaranty.

 GUARANTOR UNDERSTANDS AND AGREES THAT THIS GUARANTY REPRESENTS A LEGAL, BINDING OBLIGATION ON THE PART OF GUARANTOR.


 f.h.!Jlip Stearman                                                      J:ANK PRO INC
 Name                                                                    Employer Name


 6330 Lake Vista Circle                                                  5500 Watermelon Road
 Tuscloosa AL 35406                                                      Northport
 Home Address                                                            Employer Address

 205-345-5814                                                            205· 750-0444
 Home Phone                                                              Employer Phone


 2053104544                                                              phi!lip@tankproinc.com
 Cell Phone                                                              Email Address

  ·····19l!j_
 Social Security#




                               •                                            •                                                                   Page 1 of 1
